 

Exhibit 10.12

 

UTZ BRANDS, INC. 2020 OMNIBUS EQUITY INCENTIVE PLAN

 

1.            Purpose; Eligibility.

 

1.1            General Purpose. The name of this plan is the Utz Brands, Inc.
2020 Omnibus Equity Incentive Plan. The purposes of the Plan are to (a) enable
Utz Brands, Inc., a Delaware corporation (the “Company”), and any Affiliate to
attract and retain the types of Employees, Consultants, and Independent
Directors who will contribute to the Company’s long range success; (b) provide
incentives that align the interests of Employees, Consultants and Independent
Directors with those of the stockholders of the Company; and (c) promote the
success of the Company’s business.

 

1.2            Eligible Award Recipients. The Persons eligible to receive Awards
are the Employees, Consultants and Independent Directors of the Company and its
Affiliates and such other individuals designated by the Committee who are
reasonably expected to become Employees, Consultants and Independent Directors
after the receipt of Awards.

 

1.3            Available Awards. Awards that may be granted under the Plan
include: (a) Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock
Appreciation Rights, (d) Restricted Awards, (e) Performance Share Awards,
(f) Cash Awards, and (g) Other Equity-Based Awards. Except with respect to the
conversion of phantom units into Restricted Stock Units in accordance with the
LTIP, following the Effective Date, no further equity compensation awards shall
be granted pursuant to any Predecessor Plan (it being understood that
outstanding awards under any Predecessor Plan will continue to be settled
pursuant to the terms of such Predecessor Plan).

 

2.            Definitions.

 

“Affiliate” means a parent or subsidiary corporation of the Company, as defined
in Section 424 of the Code (substituting “Company” for “employer corporation”),
any other entity that is a parent or subsidiary of the Company, including a
parent or subsidiary which becomes such after the Effective Date of the Plan.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Share Award, a Cash Award, or an Other Equity-Based Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 



 

 

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns,” “Beneficially Owned” and “Beneficial Ownership” have a
corresponding meaning.

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cash Award” means an Award denominated in cash that is granted under Section 10
of the Plan.

 

“Cause” means:

 

(a)            With respect to any Employee or Consultant, unless the applicable
Award Agreement provides otherwise, if the Employee or Consultant is a party to
an employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Cause (or any term of similar effect),
the definition contained therein; or if no such agreement exists, or if such
agreement does not define Cause (or any term of similar effect): (i) the
commission of, or plea of guilty or no contest to, a felony or other crime
involving dishonesty, moral turpitude or the commission of any other act
involving willful malfeasance or breach of fiduciary duty with respect to the
Company or an Affiliate; (ii) any acts, omissions or statements that are, or are
reasonably likely to be, detrimental or damaging to the reputation, operations,
prospects or business relations of the Company or an Affiliate; (iii) gross
negligence or willful misconduct with respect to the Company or an Affiliate, or
willful or repeated failure or refusal to substantially perform assigned duties;
(iv) violation of state or federal securities laws; (v) material violation of
the Company’s written policies or codes of conduct, including written policies
related to discrimination, harassment, performance of illegal or unethical
activities, and ethical misconduct; (vi) any act of fraud, embezzlement,
material misappropriation or dishonesty against the Company or an Affiliate;
(vii) any material breach of a written agreement with the Company or an
Affiliate, including, without limitation, a breach of any employment,
consulting, confidentiality, non-competition, non-solicitation,
non-disparagement or similar agreement.

 

(b)            With respect to any Independent Director, unless the applicable
Award Agreement provides otherwise, a determination by a majority of the
disinterested Board members that the Independent Director has engaged in any of
the following: (i) malfeasance in office; (ii) gross misconduct or negligence;
(iii) false or fraudulent misrepresentation inducing the Independent Director’s
appointment; (iv) willful conversion of corporate funds; or (v) repeated failure
to participate in Board meetings on a regular basis despite having received
proper notice of the meetings in advance.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

“Change in Control” means any of the following:

 



2

 

 

(a) A transaction or series of transactions (other than an offering of shares of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission or a transaction or series of
transactions that meets the requirements of clauses (i) and (ii) of subsection
(d) below) whereby any Person (other than the Company, any of its subsidiaries,
an employee benefit plan maintained by the Company or any of its subsidiaries or
a Person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires Beneficial Ownership of securities of the Company possessing
more than 50% of the total combined voting power of the Company’s securities
that are outstanding immediately after such acquisition; or

 

(b) During any period of 24 months, individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, that any Person becoming
a Director subsequent to the Effective Date, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such Person is named as a nominee for
Director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a Director during such period as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to Directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall be deemed to be an Incumbent Director; or

 

(c) The date that is ten (10) business days prior to the complete liquidation or
dissolution of the Company; or

 

(d) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions, or (z) the acquisition of
assets or shares of another entity, in each case other than a transaction:

 

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the Person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
Person, the “Successor Entity”)) directly or indirectly, more than 50% of the
total combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

 

(ii) after which no Person Beneficially Owns securities representing 50% or more
of the total combined voting power of the Successor Entity; provided, however,
that no Person shall be treated for purposes of this clause (ii) as Beneficially
Owning 50% or more of the total combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction.

 

A Change in Control shall not be deemed to have occurred if the Sponsor, any
Family Member or any of their respective Affiliates Beneficially Own or acquire
more than 50% of the total combined voting power of the Company (or any
successor to substantially all of the assets of the Company and its
subsidiaries) or any direct or indirect parent company.

 



3

 

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b), (c) or (d) with respect to such Award
(or portion thereof) shall only constitute a Change in Control for purposes of
the payment timing of such Award if such transaction also constitutes a “change
in control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means the Compensation Committee of the Board or one or more
subcommittees appointed by the Committee to administer the Plan in accordance
with Section 3.3 and Section 3.4 or, if no such Compensation Committee or
subcommittee thereof exists, or in its sole discretion, the Board.

 

“Common Stock” means the Class A common stock, $0.0001 par value per share, of
the Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

“Company” means Utz Brands, Inc., a Delaware corporation, and any successor
thereto.

 

“Consultant” means any individual or entity which performs bona fide services
for the Company or an Affiliate, other than as an Employee or Independent
Director, and who may be offered securities registerable pursuant to a
registration statement on Form S-8 under the Securities Act.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Independent Director, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Independent Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s Continuous Service; provided further that if
any Award is subject to Section 409A of the Code, this sentence shall only be
given effect to the extent consistent with Section 409A of the Code. For
example, a change in status from an Employee of the Company to an Independent
Director of an Affiliate will not constitute an interruption of Continuous
Service. The Committee or its delegate, in its sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by that party, including sick leave, military leave or
any other personal or family leave of absence. The Committee or its delegate, in
its sole discretion, may determine whether a Company transaction, such as a sale
or spin-off of a division or subsidiary that employs a Participant, shall be
deemed to result in a termination of Continuous Service for purposes of affected
Awards, and any such decision shall be final, conclusive and binding on all
parties.

 



4

 

 

“Deferred Stock Units” has the meaning set forth in Section 8.1(b) hereof.

 

“Director” means a member of the Board.

 

“Disability” means, unless the applicable Award Agreement provides otherwise,
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. The determination of whether an
individual has a Disability shall be determined under procedures established by
the Committee. Except in situations where the Committee is determining
Disability for purposes of the term of an Incentive Stock Option pursuant to
Section 6.9 hereof within the meaning of Section 22(e)(3) of the Code, the
Committee may rely on any determination that a Participant is disabled for
purposes of benefits under any long-term disability plan maintained by the
Company or any Affiliate in which a Participant participates.

 

“Disqualifying Disposition” has the meaning set forth in Section 16.11.

 

“Effective Date” shall mean the later of (i) the date that the Company’s
stockholders approve the Plan and (ii) August 28, 2020.

 

“Employee” means any Person, including an Officer or Director who is not an
Independent Director employed by the Company or an Affiliate; provided,
that, for purposes of determining eligibility to receive Incentive Stock
Options, an Employee shall mean an employee of the Company or a parent or
subsidiary corporation within the meaning of Section 424 of the Code. Mere
service as an Independent Director or payment of a director’s fee by the Company
or an Affiliate shall not be sufficient to constitute “employment” by the
Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, with respect to a share of Common Stock as of a given
date of determination hereunder, (i) subject to clause (iii), the closing price
as quoted on the New York Stock Exchange or on such other principal exchange or
market on which the Common Stock is traded on such date of determination, or
(ii) if the Common Stock was not traded on such date, then the immediately
preceding date on which sales of shares of Common Stock have been so quoted or
reported shall be used, or (iii) with respect to any Awards issued on the
Effective Date, the closing price on the New York Stock Exchange of a share of
Class A common stock of Collier Creek Holdings on the immediately preceding date
on which shares of Common Stock were traded. If there should not be a public
market for the Common Stock on such date, “Fair Market Value” shall be such
value as determined by the Board in its discretion and, to the extent necessary,
shall be determined in a manner consistent with Section 409A of the Code. Any
such determination by the Board shall be final, conclusive, and binding on all
parties.

 



5

 

 

“Family Member” means any of (a) Michael Rice, (b) the spouse and lineal
descendants (whether natural or adopted) of Michael Rice, (c) any spouse of any
lineal descendants of Michael Rice, (d) a trust solely for the benefit of any
individuals described in the foregoing clauses (a) through (c), and (e) any
entity in which the Persons described in the foregoing clauses (a) through
(d) own more than 50% of the voting interests.

 

“Fiscal Year” means the Company’s fiscal year.

 

“Free Standing Rights” has the meaning set forth in Section 7.

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option that is designated by the Committee as
an incentive stock option within the meaning of Section 422 of the Code and that
meets the requirements set out in the Plan.

 

“Independent Director” means any member of the Board or any member of the board
of directors of an Affiliate (or similar governing body of an Affiliate that is
not a corporation) who is not an Employee or Consultant.

 

“LTIP” means the Utz Quality Foods, LLC 2020 Long-Term Incentive Plan, a
sub-plan to this Plan.

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

 

“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a Person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 

“Optionholder” means a Person to whom an Option is granted pursuant to the Plan
or, if applicable, such other Person who holds an outstanding Option.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 



6

 

 

“Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, or Performance
Share Award that is granted under Section 10 and is payable by delivery of
Common Stock and/or which is measured by reference to the value of Common Stock.

 

“Participant” means an eligible Person to whom an Award is granted pursuant to
the Plan or, if applicable, such other Person who holds an outstanding Award.

 

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Award under the Plan. The Performance Criteria that
will be used to establish the Performance Goal(s) shall be based on the
attainment of specific levels of performance of the Company (or Affiliate,
division, business unit or operational unit of the Company) or any Participant,
which may be determined in accordance with GAAP or on a non-GAAP basis
including, but not limited to, one or more of the following measures: (a) terms
relative to a peer group or index; (b) basic, diluted, or adjusted earnings per
share; (c) sales or revenue;(d) earnings before interest, taxes, and other
adjustments (in total or on a per share basis); (e) cash available for
distribution; (f) basic or adjusted net income; (g) returns on equity, assets,
capital, revenue or similar measure; (h) level and growth of dividends; (i) the
price or increase in price of Common Stock; (j) total shareholder return;
(k) total assets;(l) growth in assets, new originations of assets, or financing
of assets; (m) equity market capitalization; (n) reduction or other quantifiable
goal with respect to general and/or specific expenses; (o) equity capital
raised; (p) mergers, acquisitions, increase in enterprise value of Affiliates,
subsidiaries, divisions or business units or sales of assets of Affiliates,
subsidiaries, divisions or business units or sales of assets; and (q) any
combination of the foregoing. Any one or more of the Performance Criteria may be
stated as a percentage of another Performance Criteria, or used on an absolute
or relative basis to measure the performance of the Company and/or one or more
Affiliates as a whole or any divisions or operational and/or business units,
business segments, administrative departments of the Company and/or one or more
Affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices.

 

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon Performance
Criteria determined by the Committee in its discretion.

 

“Performance Period” means the one or more periods of time, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Share Award or a Cash Award.

 

“Performance Share Award” means any Award granted pursuant to Section 9 hereof.

 



7

 

 

“Performance Share” means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 

“Permitted Transferee” means: (a) a member of the Participant’s immediate family
(child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any Person sharing the Participant’s household (other than a
tenant or employee) in each case as approved by the Committee, a trust in which
these Persons have more than 50% of the beneficial interest, a foundation in
which these Persons (or the Participant) control the management of assets, and
any other entity in which these Persons (or the Participant) own more than 50%
of the voting interests; and (b) such other transferees as may be permitted by
the Committee in its sole discretion.

 

“Person” means an individual, entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).

 

“Plan” means this Utz Brands, Inc. 2020 Omnibus Equity Incentive Plan, as
amended and/or amended and restated from time to time.

 

“Predecessor Plan” means any of the plans maintained by the Company or any of
its Affiliates under which equity or equity-based awards were granted, including
the LTIP.

 

“Related Rights” has the meaning set forth in Section 7.

 

“Restricted Award” means any Award granted pursuant to Section 8.

 

“Restricted Period” has the meaning set forth in Section 8.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sponsor” means Collier Creek Partners, LLC, a Delaware limited liability
company.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

“Stock for Stock Exchange” has the meaning set forth in Section 6.4.

 

“Substitute Award” has the meaning set forth in Section 4.6.

 



8

 

 

“Ten Percent Stockholder” means a Person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

“Total Share Reserve” has the meaning set forth in Section 4.1.

 

3.            Administration.

 

3.1            Authority of Committee. The Plan shall be administered by the
Committee, or in the Board’s sole discretion, by the Board. The Board may revoke
such delegation to the Committee at any time and revest in the Board the
administration of the Plan. Subject to the terms of the Plan, the Committee’s
charter and Applicable Laws, and in addition to other express powers and
authorization conferred by the Plan, the Committee shall have the authority:

 

(a)            to construe and interpret the Plan and apply its provisions;

 

(b)            to promulgate, amend, and rescind rules and regulations relating
to the administration of the Plan;

 

(c)            to authorize any Person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

 

(d)            to delegate its authority to one or more Officers of the Company
with respect to Awards that do not involve “insiders” within the meaning of
Section 16 of the Exchange Act;

 

(e)            to determine when Awards are to be granted under the Plan and the
applicable Grant Date;

 

(f)            from time to time to select, subject to the limitations set forth
in the Plan, those eligible Award recipients to whom Awards shall be granted;

 

(g)            to determine the number of shares of Common Stock to be made
subject to each Award;

 

(h)            to determine whether each Option is to be an Incentive Stock
Option or a Non-qualified Stock Option;

 

(i)            to prescribe the terms and conditions of each Award, including,
without limitation, the exercise price and medium of payment and vesting
provisions, and to specify the provisions of the Award Agreement relating to
such grant;

 

(j)            to determine the target number of Performance Shares to be
granted pursuant to a Performance Share Award, the performance measures that
will be used to establish the Performance Goals, the Performance Period(s) and
the number of Performance Shares earned by a Participant;

 



9

 

 

(k)            to amend any outstanding Awards, including for the purpose of
modifying the time or manner of vesting or the term of any outstanding Award;
provided, however, that if any such amendment impairs a Participant’s rights or
increases a Participant’s obligations under his or her Award or creates or
increases a Participant’s federal income tax liability with respect to an Award,
such amendment shall also be subject to the Participant’s consent;

 

(l)            to determine the duration and purpose of leaves of absences which
may be granted to a Participant without constituting termination of their
employment for purposes of the Plan, which periods shall be no shorter than the
periods generally applicable to Employees under the Company’s employment
policies;

 

(m)            to make decisions with respect to outstanding Awards that may
become necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

 

(n)            to interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan;

 

(o)            to exercise discretion to make any and all other determinations
which it determines to be necessary or advisable for the administration of the
Plan; and

 

(p)            to impose a “blackout” or other periods during which Awards may
not be exercised or settled.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing or a
cash buyout of underwater Options or Stock Appreciation Rights, stockholder
approval shall be required before the repricing is effective.

 

3.2            Committee Decisions Final. All decisions made by the Committee
pursuant to the provisions of the Plan shall be final, conclusive, and binding
on the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.

 

3.3            Delegation. The Committee may delegate administration of the Plan
to a subcommittee or subcommittees of one or more members of the Board, and the
term “Committee” shall apply to any Person or Persons to whom such authority has
been delegated, subject, however, to Applicable Law and to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. Any such delegation may be revoked by the Committee at any
time.

 

3.4            Committee Composition. To the extent the Board desires to comply
with the exemption requirements of Rule 16b-3 (if the Board is not acting as the
Committee under the Plan), with respect to any insider subject to Section 16 of
the Exchange Act, the Committee shall be a compensation committee of the Board
that at all times consists solely of two or more Non-Employee Directors. Within
the scope of such authority, the Board or the Committee may delegate to a
committee of one or more members of the Board who are not Non-Employee
Directors, or one or more officers of the Company or any of its subsidiaries,
the authority to grant Awards to eligible Persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a Committee that does not at all times consist solely of two
or more Non-Employee Directors.

 



10

 

 

3.5            Indemnification. In addition to such other rights of
indemnification as they may have as Directors or members of the Committee, and
to the extent allowed by Applicable Laws, the Committee shall be indemnified by
the Company against the reasonable expenses, including attorney’s fees, actually
incurred in connection with any action, suit or proceeding or in connection with
any appeal therein, to which the Committee may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted under the Plan, and against all amounts paid by the Committee in
settlement thereof (provided, however, that the settlement has been approved by
the Company, which approval shall not be unreasonably withheld) or paid by the
Committee in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such Committee did not act in good faith and in a manner
which such Person reasonably believed to be in the best interests of the
Company, or in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within 60 days
after the institution of any such action, suit or proceeding, such Committee
shall, in writing, offer the Company the opportunity at its own expense to
handle and defend such action, suit or proceeding.

 

4.            Shares Subject to the Plan.

 

4.1            Subject to adjustment in accordance with Section 14, no more than
9,500,000 shares of Common Stock shall be available for the grant of Awards
under the Plan (the “Total Share Reserve”). During the terms of the Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Awards.

 

4.2            Shares of Common Stock available for distribution under the Plan
may consist, in whole or in part, of authorized and unissued shares, treasury
shares or shares reacquired by the Company in any manner.

 

4.3            Subject to adjustment in accordance with Section 14, no more than
9,500,000 shares of Common Stock may be issued in the aggregate pursuant to the
exercise of Incentive Stock Options (the “ISO Limit”).

 

4.4            The maximum number of shares of Common Stock subject to Awards
granted during a single Fiscal Year to any Director, together with any cash fees
paid to such Director during the Fiscal Year shall not exceed a total value of
$500,000 (calculating the value of any Awards based on the grant date fair value
for financial reporting purposes). Notwithstanding the foregoing, the Board may
provide, in its discretion, for exceptions to this limit for a Non-Employee
Director, provided that the Non-Employee Director receiving such additional
compensation may not participate in the decision to award such compensation.

 



11

 

 

4.5            Any shares of Common Stock subject to an Award that expires or is
canceled, forfeited, cash-settled or terminated without issuance of the full
number of shares of Common Stock to which the Award related will again be
available for issuance under the Plan. Shares subject to an Award under the Plan
shall be deemed to constitute shares not issued to the Participant and shall be
deemed to again be made available for issuance or delivery under the Plan if
such shares are (a) shares tendered in payment of an Option, (b) shares
delivered or withheld by the Company to satisfy any tax withholding obligation,
or (c) shares covered by a stock-settled Stock Appreciation Right or other
Awards that were not issued upon the settlement of the Award.

 

4.6            Awards: (i) may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity acquired by the Company or with which the
Company combines, and (ii) shall be granted in the form of restricted stock
units under the LTIP for all LTIP participants who elect to convert their LTIP
benefit into Restricted Stock Units (collectively, the “Substitute Awards”).
Substitute Awards shall not be counted against the Total Share Reserve;
provided, that, Substitute Awards issued in connection with the assumption of,
or in substitution for, outstanding options intended to qualify as Incentive
Stock Options shall be counted against the ISO limit. Subject to applicable
stock exchange requirements, converted awards of Restricted Stock Units under
the LTIP and available shares under a stockholder-approved plan of an entity
directly or indirectly acquired by the Company or with which the Company
combines (as appropriately adjusted to reflect such acquisition or transaction)
may be used for Awards under the Plan and shall not count toward the Total Share
Reserve.

 

4.7            Notwithstanding any other provision of the Plan to the contrary,
with respect to any Award that provides for or includes a right to dividends or
dividend equivalents, if dividends are declared during the period that an equity
Award is outstanding, such dividends (or dividend equivalents) shall either
(i) not be paid or credited with respect to such Award or (ii) be accumulated
but remain subject to vesting requirement(s) to the same extent as the
applicable Award and shall only be paid at the time or times such vesting
requirement(s) are satisfied. In no event shall dividends or dividend
equivalents be paid with respect to Options or Stock Appreciation Rights.

 

5.            Eligibility.

 

5.1            Eligibility for Specific Awards. Incentive Stock Options may be
granted only to Employees. Awards other than Incentive Stock Options may be
granted to Employees, Consultants and Independent Directors and those
individuals whom the Committee determines are reasonably expected to become
Employees, Consultants and Independent Directors following the Grant Date.

 

5.2            Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the Option Exercise Price is at least
110% of the Fair Market Value of the Common Stock on the Grant Date and the
Option is not exercisable after the expiration of five years from the Grant
Date.

 



12

 

 

6.            Option Provisions. Each Option granted under the Plan shall be
evidenced by an Award Agreement. Each Option so granted shall be subject to the
conditions set forth in Section 5 and this Section 6, and to such other
conditions not inconsistent with the Plan as may be set forth in the applicable
Award Agreement. All Options shall be separately designated Incentive Stock
Options or Non-qualified Stock Options at the time of grant, and, if
certificates are issued, a separate certificate or certificates will be issued
for shares of Common Stock purchased on exercise of each type of Option.
Notwithstanding the foregoing, the Company shall have no liability to any
Participant or any other Person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time or if an Option is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:

 

6.1            Term. Subject to the provisions of Section 5.2 regarding Ten
Percent Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

 

6.2            Exercise Price of an Incentive Stock Option. Subject to the
provisions of Section 5.2 regarding Ten Percent Stockholders, the Option
Exercise Price of each Incentive Stock Option shall be not less than 100% of the
Fair Market Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 424(a) of the Code.

 

6.3            Exercise Price of a Non-qualified Stock Option. The Option
Exercise Price of each Non-qualified Stock Option shall be not less than 100% of
the Fair Market Value of the Common Stock subject to the Option, as determined
by the Committee using one of the methods permitted by Treasury Regulation
Section 1.409A-1(b)(5)(iv)(A). Notwithstanding the foregoing, a Non-qualified
Stock Option may be granted with an Option Exercise Price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 409A of the Code.

 

6.4            Consideration. The Option Exercise Price of Common Stock acquired
pursuant to an Option shall be paid, to the extent permitted by Applicable Laws,
either (a) in cash or by certified or bank check at the time the Option is
exercised or (b) in the discretion of the Committee, upon such terms as the
Committee shall approve: (i) by delivery to the Company of other Common Stock,
duly endorsed for transfer to the Company, with a Fair Market Value on the date
of delivery equal to the Option Exercise Price (or portion thereof) due for the
number of shares being acquired, or by means of attestation whereby the
Participant identifies for delivery specific shares of Common Stock that have an
aggregate Fair Market Value on the date of attestation equal to the Option
Exercise Price (or portion thereof) and receives a number of shares of Common
Stock equal to the difference between the number of shares thereby purchased and
the number of identified attestation shares of Common Stock (a “Stock for Stock
Exchange”); (ii) a “cashless” exercise program established with a broker;
(iii) by reduction in the number of shares of Common Stock otherwise deliverable
upon exercise of such Option with a Fair Market Value equal to the aggregate
Option Exercise Price at the time of exercise; (iv) by any combination of the
foregoing methods; or (v) in any other form of legal consideration that may be
acceptable to the Committee. Unless otherwise specifically provided in the
Option, the exercise price of Common Stock acquired pursuant to an Option that
is paid by delivery (or attestation) to the Company of other Common Stock
acquired, directly or indirectly from the Company, shall be paid only by shares
of the Common Stock of the Company that have been held for more than six months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes). Notwithstanding the foregoing, during any
period for which the Common Stock is publicly traded (i.e., the Common Stock is
listed on any established stock exchange or a national market system) an
exercise by a Director who is not an Independent Director or by an Officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under the Plan.

 



13

 

 

6.5            Transferability of an Incentive Stock Option. An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

6.6            Vesting of Options. Stock Options granted under the Plan shall be
subject to such restrictions and limitations described in the Award Agreement as
the Committee may impose in its discretion, including vesting conditions,
restrictions on exercise, and forfeiture provisions. In its discretion, the
Committee may provide in the Award Agreement that some or all of such
restrictions shall lapse upon (a) the Participant’s continued employment with
the Company or an Affiliate for a specified period of time, (b) the occurrence
of any one or more other events or the satisfaction of any one or more other
conditions, as specified by the Committee, including satisfaction of performance
criteria, a termination of Continuous Services under certain circumstances (such
as death or Disability), or a Change in Control, or (c) a combination of any of
the foregoing. In its discretion, the Committee shall have the authority to
accelerate the vesting of a Stock Option at any time, in whole or in part, or
otherwise waive or modify any such restrictions.

 

6.7            Termination of Continuous Service. Unless otherwise provided in
an Award Agreement or in an employment agreement the terms of which have been
approved by the Committee, in the event an Optionholder’s Continuous Service
terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (a) the date three months
following the termination of the Optionholder’s Continuous Service or (b) the
expiration of the term of the Option as set forth in the Award Agreement;
provided that, if the termination of Continuous Service is by the Company for
Cause, all outstanding Options (whether or not vested) shall immediately
terminate and cease to be exercisable. If, after termination, the Optionholder
does not exercise his or her Option within the time specified in the Award
Agreement, the Option shall terminate.

 



14

 

 

6.8            Extension of Termination Date. An Optionholder’s Award Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder’s Continuous Service for any reason would be prohibited at any
time because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act or any other state or federal
securities law or the rules of any securities exchange or interdealer quotation
system, then the Option shall terminate on the earlier of (a) the expiration of
the term of the Option in accordance with Section 6.1 or (b) the expiration of a
period after termination of the Participant’s Continuous Service that is three
months after the end of the period during which the exercise of the Option would
be in violation of such registration or other securities law requirements.

 

6.9            Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within the period of time ending
on the earlier of (a) the date 12 months following such termination or (b) the
expiration of the term of the Option as set forth in the Award Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein or in the Award Agreement, the Option shall terminate.

 

6.10            Death of Optionholder. Unless otherwise provided in an Award
Agreement, in the event an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s death, then the Option may be exercised (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of death) by the Optionholder’s estate, by a Person who acquired the right to
exercise the Option by bequest or inheritance or by a Person designated to
exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (a) the date 12 months following the date of death or
(b) the expiration of the term of such Option as set forth in the Award
Agreement. If, after the Optionholder’s death, the Option is not exercised
within the time specified herein or in the Award Agreement, the Option shall
terminate.

 

6.11            Incentive Stock Option $100,000 Limitation. To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and its Affiliates) exceeds $100,000, the Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as Non-qualified Stock Options.

 

7.            Stock Appreciation Rights. Each Stock Appreciation Right granted
under the Plan shall be evidenced by an Award Agreement. Each Stock Appreciation
Right so granted shall be subject to the conditions set forth in this Section 7,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement. Stock Appreciation Rights may be granted
alone (“Free Standing Rights”) or in tandem with an Option granted under the
Plan (“Related Rights”).

 

7.1            Grant Requirements for Related Rights.  Any Related Right that
relates to a Non-qualified Stock Option may be granted at the same time the
Option is granted or at any time thereafter but before the exercise or
expiration of the Option. Any Related Right that relates to an Incentive Stock
Option must be granted at the same time the Incentive Stock Option is granted.

 



15

 

 

7.2            Term. The term of a Stock Appreciation Right granted under the
Plan shall be determined by the Committee; provided, however, no Stock
Appreciation Right shall be exercisable later than the tenth anniversary of the
Grant Date.

 

7.3            Vesting. Stock Appreciation Rights under the Plan shall be
subject to such restrictions and limitations set forth in the Award Agreement as
the Committee may impose in its discretion, including vesting conditions and
forfeiture provisions. In its discretion, the Committee may provide in the Award
Agreement that some or all of such restrictions shall lapse upon (a) the
Participant’s continued employment with the Company or an Affiliate for a
specified period of time, (b) the occurrence of any one or more other events or
the satisfaction of any one or more other conditions, as specified by the
Committee, including satisfaction of performance criteria, a termination of
Continuous Services under certain circumstances (such as death or Disability),
or a Change in Control, or (c) a combination of any of the foregoing. In its
discretion, the Committee shall have the authority to accelerate the vesting of
a Stock Appreciation Right at any time, in whole or in part, or otherwise waive
or modify any such restrictions.

 

7.4            Exercise and Payment. Upon exercise of a Stock Appreciation
Right, the holder shall be entitled to receive from the Company an amount equal
to the number of shares of Common Stock subject to the Stock Appreciation Right
that is being exercised multiplied by the excess of (i) the Fair Market Value of
a share of Common Stock on the date the Award is exercised, over (ii) the
exercise price specified in the Stock Appreciation Right or related Option.
Payment with respect to the exercise of a Stock Appreciation Right shall be made
on the date of exercise. Payment shall be made in the form of shares of Common
Stock (with or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash or
a combination thereof, as determined by the Committee.

 

7.5            Exercise Price. The exercise price of a Free Standing Right shall
be determined by the Committee, but shall not be less than 100% of the Fair
Market Value of one share of Common Stock on the Grant Date of such Stock
Appreciation Right. A Related Right granted simultaneously with or subsequent to
the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 7.1 are
satisfied.

 

7.6            Reduction in the Underlying Option Shares. Upon any exercise of a
Related Right, the number of shares of Common Stock for which any related Option
shall be exercisable shall be reduced by the number of shares for which the
Stock Appreciation Right has been exercised. The number of shares of Common
Stock for which a Related Right shall be exercisable shall be reduced upon any
exercise of any related Option by the number of shares of Common Stock for which
such Option has been exercised.

 



16

 

 

8.            Restricted Awards. A Restricted Award is an Award of actual shares
of Common Stock (“Restricted Stock”) or hypothetical Common Stock units
(“Restricted Stock Units”) having a value equal to the Fair Market Value of an
identical number of shares of Common Stock, which may, but need not, provide
that such Restricted Award may not be sold, assigned, transferred or otherwise
disposed of, pledged or hypothecated as collateral for a loan or as security for
the performance of any obligation or for any other purpose for such period (the
“Restricted Period”) as the Committee shall determine. Each Restricted Award
granted under the Plan shall be evidenced by an Award Agreement. Each Restricted
Award so granted shall be subject to the conditions set forth in this Section 8,
and to such other conditions not inconsistent with the Plan as may be set forth
in the applicable Award Agreement.

 

8.1            Restricted Stock and Restricted Stock Units.

 

(a)            Each Participant granted Restricted Stock shall execute and
deliver to the Company an Award Agreement with respect to the Restricted Stock
setting forth the restrictions and other terms and conditions applicable to such
Restricted Stock. If the Committee determines that the Restricted Stock shall be
held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

 

(b)            The terms and conditions of a grant of Restricted Stock Units
shall be reflected in an Award Agreement. No shares of Common Stock shall be
issued at the time a Restricted Stock Unit is granted, and the Company will not
be required to set aside funds for the payment of any such Award. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder. The Committee may also grant Restricted Stock Units with a deferral
feature, whereby settlement is deferred beyond the vesting date until the
occurrence of a future payment date or event set forth in an Award Agreement
(“Deferred Stock Units”). At the discretion of the Committee, each Restricted
Stock Unit or Deferred Stock Unit (representing one share of Common Stock) may
be credited with an amount equal to the cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend Equivalents”).

 



17

 

 

(c)            Dividend Equivalents shall be withheld by the Company and
credited to the Participant’s account, and interest may be credited on the
amount of cash Dividend Equivalents credited to the Participant’s account at a
rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit or Deferred Stock Unit (and earnings thereon,
if applicable) shall be distributed in cash or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such Dividend Equivalents and earnings, if applicable, to the
Participant upon settlement of such Restricted Stock Unit or Deferred Stock Unit
and, if such Restricted Stock Unit or Deferred Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.

 

8.2            Restrictions.

 

(a)            Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award Agreement; (C) the
shares shall be subject to forfeiture to the extent provided in the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(b)            Restricted Stock Units and Deferred Stock Units awarded to any
Participant shall be subject to (A) forfeiture until the expiration of the
Restricted Period, and satisfaction of any applicable Performance Goals during
such period, to the extent provided in the applicable Award Agreement, and to
the extent such Restricted Stock Units or Deferred Stock Units are forfeited,
all rights of the Participant to such Restricted Stock Units or Deferred Stock
Units shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(c)            The Committee shall have the authority to remove any or all of
the restrictions on the Restricted Stock, Restricted Stock Units and Deferred
Stock Units whenever it may determine that, by reason of changes in Applicable
Laws or other changes in circumstances arising after the date the Restricted
Stock or Restricted Stock Units or Deferred Stock Units are granted, such action
is appropriate.

 

8.3            Restricted Period. With respect to Restricted Awards, the
Restricted Period shall commence on the Grant Date and end at the time or times
set forth on a schedule established by the Committee in the applicable Award
Agreement.

 

8.4            Delivery of Restricted Stock and Settlement of Restricted Stock
Units. Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in Section 8.2 and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share) and any cash dividends or stock dividends credited to the
Participant’s account with respect to such Restricted Stock and the interest
thereon, if any. Upon the expiration of the Restricted Period with respect to
any outstanding Restricted Stock Units, or at the expiration of the deferral
period with respect to any outstanding Deferred Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding vested Restricted Stock Unit or
Deferred Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with
Section 8.1(c) hereof and the interest thereon or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to such
Dividend Equivalents and the interest thereon, if any; provided, however, that,
if explicitly provided in the applicable Award Agreement, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock for Vested Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the Common Stock as of the
date on which the Restricted Period lapsed in the case of Restricted Stock
Units, or the delivery date in the case of Deferred Stock Units, with respect to
each Vested Unit.

 



18

 

 

8.5            Stock Restrictions. Each certificate representing Restricted
Stock awarded under the Plan shall bear a legend in such form as the Company
deems appropriate.

 

9.            Performance Share Awards. Each Performance Share Award granted
under the Plan shall be evidenced by an Award Agreement. Each Performance Share
Award so granted shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be set forth
in the applicable Award Agreement. The Committee shall have the discretion to
determine: (i) the number of shares of Common Stock or stock-denominated units
subject to a Performance Share Award granted to any Participant; (ii) the
Performance Period applicable to any Award; (iii) the conditions that must be
satisfied for a Participant to earn an Award; and (iv) the other terms,
conditions and restrictions of the Award.

 

9.1            Earning Performance Share Awards. The number of Performance
Shares earned by a Participant will depend on the extent to which the
Performance Goals established by the Committee are attained within the
applicable Performance Period, as determined by the Committee.

 

10.            Other Equity-Based Awards and Cash Awards. The Committee may
grant Other Equity-Based Awards, either alone or in tandem with other Awards, in
such amounts and subject to such conditions as the Committee shall determine in
its sole discretion. Each Other Equity-Based Award shall be evidenced by an
Award Agreement and shall be subject to such conditions, not inconsistent with
the Plan, as may be set forth in the applicable Award Agreement. The Committee
may grant Cash Awards in such amounts and subject to such Performance Goals,
other vesting conditions, and such other terms as the Committee determines in
its discretion. Cash Awards shall be evidenced in such form as the Committee may
determine.

 



19

 

 

11.            Securities Law Compliance. Each Award Agreement shall provide
that no shares of Common Stock shall be purchased or sold thereunder unless and
until (a) any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel and (b) if required to do so by the Company, the
Participant has executed and delivered to the Company a letter of investment
intent in such form and containing such provisions as the Committee may require.
The Company shall use reasonable efforts to seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Awards and to issue and sell shares of Common Stock upon
exercise of the Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Award or
any Common Stock issued or issuable pursuant to any such Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Awards unless and until such authority is obtained.

 

12.            Use of Proceeds from Stock. Proceeds from the sale of Common
Stock pursuant to Awards, or upon exercise thereof, shall constitute general
funds of the Company.

 

13.            Miscellaneous.

 

13.1            Acceleration of Exercisability and Vesting. The Committee shall
have the power to accelerate the time at which an Award may first be exercised
or the time during which an Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Award stating the time at
which it may first be exercised or the time during which it will vest.

 

13.2            Stockholder Rights. Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in
Section 14 hereof.

 

13.3            No Employment or Other Service Rights. Nothing in the Plan or
any instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

13.4            Transfer; Approved Leave of Absence. For purposes of the Plan,
no termination of employment by an Employee shall be deemed to result from
either (a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 



20

 

 

 

13.5         Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Committee, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the maximum amount of tax required to be withheld by law; or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

13.6         Permitted Transfers. Awards (other than Incentive Stock Options)
may, in the sole discretion of the Committee, be transferable to a Permitted
Transferee upon written approval by the Committee. Any such permitted transfer
of Awards shall be for zero consideration.

 

14.            Adjustments.

 

14.1         Adjustments Upon Changes in Stock. In the event of any changes in
the outstanding Common Stock or in the capital structure of the Company by
reason of any dividend (other than regular cash dividends) or other distribution
(whether in the form of cash, shares of Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, split-off, spin-off, combination, repurchase,
or exchange of shares of Common Stock or other securities of the Company,
issuance of warrants or other rights to acquire shares of Common Stock or other
securities of the Company or other relevant change in capitalization (any of the
foregoing, an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of: (i) the Total Share Reserve, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (ii) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan; and (iii) the terms of any outstanding
Award, including, without limitation, (A) the number of shares of Common Stock
or other securities of the Company (or number and kind of other securities or
other property) subject to outstanding Awards or to which outstanding Awards
relate; (B) the exercise price with respect to any Award; or (C) any applicable
performance measures; provided, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor pronouncement thereto)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. In the case of adjustments made
pursuant to this Section 14, unless the Committee specifically determines that
such adjustment is in the best interests of the Company or its Affiliates, the
Committee shall, in the case of Incentive Stock Options, ensure that any
adjustments under this Section 14 will not constitute a modification, extension
or renewal of the Incentive Stock Options within the meaning of
Section 424(h)(3) of the Code and in the case of Non-qualified Stock Options,
ensure that any adjustments under this Section 14 will not constitute a
modification of such Non-qualified Stock Options within the meaning of
Section 409A of the Code. Any adjustments made under this Section 14 shall be
made in a manner which does not adversely affect the exemption provided pursuant
to Rule 16b-3 under the Exchange Act. The Company shall give each Participant
notice of an adjustment hereunder and, upon notice, such adjustment shall be
final, conclusive and binding for all purposes.

 



21

 

 

14.2         Adjustment Upon a Change in Control. Except as may otherwise be
provided in an Award Agreement, in connection with any Change in Control, the
Committee may, in its sole discretion, provide for any one or more of the
following:

 

(a)           substitution or assumption of Awards (or awards of an acquiring
company);

 

(b)           acceleration of the exercisability of an Award, lapse of
restrictions on an Award, or alteration of the period of time for Participants
to exercise outstanding Awards prior to the occurrence of a Change in Control
(which shall be a period of at least ten days); and

 

(c)           subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code, cancellation of any one or more
outstanding Awards and payment to the holders of such Awards of the value of
such Awards, if any, as shall be determined by the Committee as follows:

 

(i)            in the case of an outstanding Option or Stock Appreciation Right,
a cash payment in an amount equal to the excess, if any, of the Fair Market
Value (as of a date specified by the Committee) of the shares of Common Stock
subject to such Option or Stock Appreciation Right over the aggregate exercise
price of such Option or Stock Appreciation Right (it being understood that, in
such event, any Option or Stock Appreciation Right having a per share exercise
price specified in the Award Agreement that is equal to, or in excess of the
Fair Market Value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor), or

 

(ii)            in the case of Restricted Stock, Restricted Stock Units,
Performance Share Awards, Cash Awards or Other Equity-Based Awards that are not
vested as of such cancellation, a cash payment or equity subject to deferred
vesting and delivery consistent with the same vesting restrictions applicable to
such Restricted Stock, Restricted Stock Units, Performance Share Awards, Cash
Awards or Other Equity-Based Awards prior to cancellation, or the underlying
shares in respect thereof, with Performance Goals with respect to each
outstanding Performance Period, if any, that are applicable to such Awards
deemed to be achieved at the greater of 100% of the applicable “target”
performance levels and the performance levels actually achieved as of the date
of such event, as determined by the Committee.

 

Payments to holders pursuant to clause (c) above shall be made in cash or, in
the sole discretion of the Committee, in the form of shares of Common Stock, or
such other consideration necessary for a Participant to receive property, cash,
or securities (or combination thereof) as such Participant would have been
entitled to receive upon the occurrence of the Change in Control if the
Participant had been, immediately prior to such Change in Control, the holder of
the number of shares of Common Stock covered by the Award at such time (less any
applicable exercise price).

 



22

 

 

14.3         Other Requirements. Prior to any payment or adjustment contemplated
under this Section 14, the Committee may require a Participant to (a) represent
and warrant as to the unencumbered title to the Participant’s Awards; (b) bear
such Participant’s pro rata share of any post-closing indemnity obligations, and
be subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.

 

14.4         Binding Effect. Any adjustment, substitution, determination of
value or other action taken by the Committee under this Section 14 shall be
final, conclusive and binding for all purposes.

 

15.            Amendment of the Plan and Awards.

 

15.1         Amendment of Plan. The Board at any time, and from time to time,
may amend or terminate the Plan. However, except as provided in Section 14
relating to adjustments upon changes in Common Stock and Section 15.3, no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy any Applicable Laws.
At the time of such amendment, the Board shall determine, upon advice from
counsel, whether such amendment will be contingent on stockholder approval.

 

15.2         Stockholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for stockholder approval.

 

15.3         Contemplated Amendments. It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide eligible Employees, Consultants and Independent Directors with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Incentive Stock Options or to
the nonqualified deferred compensation provisions of Section 409A of the Code
and/or to bring the Plan and/or Awards granted under it into compliance
therewith.

 

15.4            No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be materially impaired by any amendment of the
Plan unless (a) the Company requests the consent of the Participant and (b) the
Participant consents in writing.

 

15.5            Amendment of Awards. The Committee at any time, and from time to
time, may amend the terms of any one or more Awards; provided, however, that the
Committee may not affect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing.

 



23

 

 

16.            General Provisions.

 

16.1         Forfeiture Events. The Committee may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

16.2         Clawback. Notwithstanding any other provisions in this Plan, the
Company may cancel any Award, require reimbursement of any Award by a
Participant, and effect any other right of recoupment of equity or other
compensation provided under the Plan in connection with the following: (a) any
material noncompliance with any financial reporting requirement under the
securities Laws that requires the Company to file a restatement of its financial
statements; (b) any action by a Participant that constitutes Cause; and (c) any
Company policies that may be adopted and/or modified from time to time. In
addition, a Participant may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement, in
accordance with the Plan. By accepting an Award, the Participant is agreeing to
be bound by this Section 16.2, as in effect or as may be adopted and/or modified
from time to time by the Company in its discretion (including, without
limitation, to comply with Applicable Law).

 

16.3         Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

 

16.4         Sub-Plans. The Committee may from time to time establish sub-plans
under the Plan for purposes of satisfying securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

 

16.5         Deferral of Awards. The Committee may establish one or more
programs under the Plan to permit selected Participants the opportunity to elect
to defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Participant to payment or receipt of shares of Common Stock or other
consideration under an Award. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Committee deems advisable for the administration of any such
deferral program.

 

16.6         Unfunded Plan. The Plan shall be unfunded. Neither the Company, the
Board nor the Committee shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.

 



24

 

 

16.7         Delivery. Upon exercise of a right granted under the Plan, the
Company shall issue Common Stock or pay any amounts due within a reasonable
period of time thereafter. Subject to any statutory or regulatory obligations
the Company may otherwise have, for purposes of the Plan, 30 days shall be
considered a reasonable period of time.

 

16.8         No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan, including pursuant to any adjustment
under Section 14. The Committee shall determine whether cash, additional Awards
or other securities or property shall be issued or paid in lieu of fractional
shares of Common Stock or whether any fractional shares should be rounded,
forfeited or otherwise eliminated.

 

16.9         Other Provisions. The Award Agreements authorized under the Plan
may contain such other provisions not inconsistent with the Plan, including,
without limitation, restrictions upon the exercise of Awards, as the Committee
may deem advisable.

 

16.10       Section 409A. The Plan is intended to comply with Section 409A of
the Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any additional
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

 

16.11       Disqualifying Dispositions. Any Participant who shall make a
“disposition” (as defined in Section 424 of the Code) of all or any portion of
shares of Common Stock acquired upon exercise of an Incentive Stock Option
within two years from the Grant Date of such Incentive Stock Option or within
one year after the issuance of the shares of Common Stock acquired upon exercise
of such Incentive Stock Option (a “Disqualifying Disposition”) shall be required
to immediately advise the Company in writing as to the occurrence of the sale
and the price realized upon the sale of such shares of Common Stock.

 

16.12       Section 16. It is the intent of the Company that the Plan satisfy,
and be interpreted in a manner that satisfies, the applicable requirements of
Rule 16b-3 as promulgated under Section 16 of the Exchange Act so that
Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16 of the Exchange Act. Accordingly, if
the operation of any provision of the Plan would conflict with the intent
expressed in this Section 16.12, such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.

 



25

 

 

16.13       Beneficiary Designation. Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries by whom any right under the
Plan is to be exercised in case of such Participant’s death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.

 

16.14       Expenses. The costs of administering the Plan shall be paid by the
Company.

 

16.15       Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.

 

16.16       Plan Headings. The headings in the Plan are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

16.17       Non-Uniform Treatment. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among Persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.

 

17.            Effective Date of Plan. The Plan shall become effective as of the
Effective Date.

 

18.            Termination or Suspension of the Plan. The Plan shall terminate
automatically on August 28, 2030. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to
Section 15.1 hereof. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

19.            Choice of Law. The law of the State of Delaware shall govern
(a) all claims or matters related to or arising from the Plan (including any
tort or non-contractual claims) and (b) any questions concerning the
construction, interpretation, validity and enforcement of the Plan, without
giving effect to any choice-of-law or conflict-of-law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the Law of any jurisdiction other than the State of Delaware.

 

As adopted by the Board of Directors of Utz Brands, Inc. on June 4, 2020.

 

As approved by the stockholders of Utz Brands, Inc. on August 27, 2020.

 



26

 

 

Utz Brands, Inc.

2020 Omnibus Equity Incentive Plan

Notice of Restricted Stock Unit Award

 

Unless otherwise defined herein, the terms defined in the Utz Brands, Inc. (the
“Company”) 2020 Omnibus Equity Incentive Plan (as amended from time to time, the
“Plan”) will have the same meanings in this Notice of Restricted Stock Unit
Award and the electronic representation of this Notice of Restricted Stock Unit
Award (the “Notice”) established and maintained by the Company or a third party
designated by the Company.

 

Name:   [Participant Name]       Address:   [Participant Address]

 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Restricted Stock Unit Award Agreement (the “Agreement”),
which together constitute the Agreement.

 

Grant Number:   [Grant Number]       Number of RSUs:   [Shares subject to RSU
Award]       Date of Grant:   [Date of Grant]       Vesting Commencement Date:  
[Vesting Commencement Date]       Vesting Schedule:  

Except as otherwise provided in this Notice, in the Agreement or in the Plan,
provided that Participant remains in Continuous Service through the applicable
vesting date, the RSUs will vest and no longer be subject to any restrictions in
accordance with the following schedule (the period during which restrictions
apply, the “Restricted Period”): [insert applicable vesting schedule].

 

Once vested, the RSUs become “Vested Units.”

 

[Unless otherwise determined by the Committee at the time of a Change in
Control, a Change in Control shall have no impact on the vesting of the RSUs.]1

      Dividend Equivalent Rights:  

¨ Award includes Dividend Equivalent Rights

 

¨ Award does not include Dividend Equivalent Rights

 

If neither box is checked, the Award does not include Dividend Equivalent
Rights.

 

 



1 Subject to modification in the event the Committee determines to grant an
award subject to acceleration upon a Change in Control.

 





 

 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

 

1.Participant understands that Participant’s service with the Company or a
parent or subsidiary or Affiliate is for an unspecified duration, can be
terminated at any time (i.e., is “at-will”), except where otherwise prohibited
by applicable law or pursuant to a written agreement between Participant and the
Company or a parent or subsidiary, and that nothing in this Notice, the
Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is subject to
Participant’s continuing Service as an Employee, Director or Consultant. To the
extent permitted by applicable law, Participant agrees and acknowledges that the
vesting schedule described in this Notice (the “Vesting Schedule”) may change
prospectively in the event that Participant’s Service status changes between
full- and part-time or in the event Participant is on a leave of absence, in
accordance with the Company policies relating to work schedules and vesting of
RSUs as determined by the Committee.

 

2.This grant is made under and governed by the Plan, the Agreement and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated hereby by reference. Participant
hereby acknowledges receipt of a copy of this Notice, the Plan and the
Agreement. Participant has read the Notice, the Agreement and the Plan. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference.

 

3.Participant has read the Company’s Insider Trading Policy, and agrees to
comply with such policy, as it may be amended from time to time.

 

4.Participant consents to electronic delivery and participation as set forth in
the Agreement.

 

5.The Participant acknowledges that there may be adverse tax consequences upon
the vesting or settlement of the RSUs or disposition of the underlying shares
and that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.

 

[This Notice may be executed in counterparts, each of which shall be deemed an
original but all of which together will constitute one and the same instrument.
Counterpart signature pages to this Notice transmitted by facsimile
transmission, by electronic mail in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing an original signature.

 

IN WITNESS WHERE, the Company has caused this Notice of Restricted Stock Unit
Award to be executed by its duly authorized representative and Participant has
executed this Notice of Restricted Stock Unit Award, each as of the Grant Date:

 





 

 

Company:   Participant:           UTZ BRANDS, INC.   [Participant Name]        
  By:       Name:         Title:                   Address     Address:        
    ]2

 

 



2 Note to Draft: Include for awards to be manually signed.

 





 

 

Utz Brands, Inc.

2020 Omnibus Equity Incentive Plan

Restricted Stock Unit Agreement

 

Unless otherwise defined in this Restricted Stock Unit Award Agreement (the
“Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Utz Brands, Inc. 2020 Omnibus Equity Incentive Plan (as
amended from time to time, the “Plan”).

 

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Restricted Stock
Unit Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appending attached hereto (the “Appendix”),
which constitutes part of this Agreement. In the event of a conflict between the
terms and conditions of the Plan and terms and conditions of the Notice or this
Agreement, the terms and conditions of the Plan shall prevail.

 

1.          Restrictions. Subject to any exceptions set forth in this Agreement,
the Notice or the Plan, during the Restricted Period and until such time as the
RSUs are settled in accordance with Section 3 of this Agreement, the RSUs or the
rights relating thereto may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant. Any attempt to
assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
RSUs or the rights relating thereto shall be wholly ineffective and, if any such
attempt is made, the RSUs will be forfeited by the Participant and all of the
Participant's rights to such units shall immediately terminate without any
payment or consideration by the Company.

 

2.          Rights as Stockholder; Dividend Equivalents.

 

2.1           The Participant shall not have any rights of a stockholder with
respect to the shares of Common Stock underlying the RSUs unless and until the
RSUs vest and are settled by the issuance of such shares of Common Stock.

 

2.2           Upon and following the settlement of the RSUs, the Participant
shall be the record owner of the shares of Common Stock underlying the RSUs
unless and until such shares are sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a shareholder of the Company (including
voting rights).

 

2.3           If the Notice provides that the Award will include Dividend
Equivalent Rights then in the event, prior to the settlement date, the Company
declares a cash dividend on the shares of Common Stock, then, on the payment
date of the dividend, the Participant's Account shall be credited with Dividend
Equivalents in an amount equal to the dividends that would have been paid to the
Participant if one share of Common Stock had been issued on the Grant Date for
each unvested RSU granted to the Participant as set forth in this Agreement.
Except as set forth in this Section 2.3, the Participant shall not be entitled
to any Dividend Equivalents with respect to the RSUs to reflect any dividends
payable on shares of Common Stock.

 



1

 

 

2.4           Any Dividend Equivalents awarded pursuant to Section 2.3 of this
Agreement shall be credited by the Company to the Participant's Account and
interest shall not be credited on the Dividend Equivalents unless otherwise
provided by the Committee. Dividend Equivalents shall be subject to the same
vesting and forfeiture restrictions as the RSUs to which they are attributable
and shall be paid on the same date that the RSUs to which they are attributable
are settled in accordance with Section 3 hereof. Dividend Equivalents credited
to a Participant's Account shall be distributed in cash and interest, if any.

 

3.         Settlement of Restricted Stock Units.

 

3.1           Subject to Section 6 of this Agreement, promptly following the
vesting date, and in any event no later than March 15 of the calendar year
following the calendar year in which such vesting occurs, the Company shall (a)
issue and deliver to the Participant the number of shares of Common Stock equal
to the number of Vested Units and cash equal to any Dividend Equivalents
credited with respect to such Vested Units and the interest thereon or, at the
discretion of the Committee, shares of Common Stock having a Fair Market Value
equal to such Dividend Equivalents; and (b) enter the Participant's name on the
books of the Company as the stockholder of record with respect to the shares of
Common Stock delivered to the Participant.

 

3.2           Notwithstanding Section 3.1 of this Agreement, in accordance with
Section 16.5 of the Plan, the Committee may, but is not required to, prescribe
rules pursuant to which the Participant may elect to defer settlement of the
RSUs. Any deferral election must be made in compliance with such rules and
procedures as the Committee deems advisable.

 

3.3           Notwithstanding anything else provided in this Agreement to the
contrary, to the extent any payments provided under this Agreement in connection
with Participant’s termination of employment constitute deferred compensation
subject to Section 409A of the Code, and Participant is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Participant becomes eligible for settlement of the
RSUs upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent necessary to prevent any accelerated or additional
tax under Section 409A of the Code, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant's
separation from service and (b) the Participant's death; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to Participant including, without limitation, the additional tax for
which Participant would otherwise be liable under Section 409A(a)(1)(B) of the
Code in the absence of such a deferral.

 

3.4           To the extent that the Participant does not vest in any RSUs, all
interest in such RSUs and any related Dividend Equivalents shall be forfeited.
The Participant has no right or interest in any RSUs that are forfeited.

 

4.          Adjustments. If any change is made to the outstanding Common Stock
or the capital structure of the Company, if required, the RSUs shall be adjusted
or terminated in any manner as contemplated by Section 14 of the Plan.

 



2

 

 

5.          Tax Liability and Withholding.

 

5.1           The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means, to the extent permitted by Applicable Laws:

 

(a)           tendering a cash payment;

 

(b)           authorizing the Company to withhold shares of Common Stock from
the shares of Common Stock otherwise issuable or deliverable to the Participant
as a result of the vesting of the RSUs; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the maximum amount of tax
required to be withheld by law;

 

(c)           delivery of a properly executed notice of settlement together with
irrevocable instructions to a broker registered under the Exchange Act to
promptly deliver to the Company the required tax withholding amount; or

 

(d)           delivering to the Company previously owned and unencumbered shares
of Common Stock.

 

The Company has the right to withhold from any compensation paid to a
Participant.

 

5.2           Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant's responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting or settlement of the RSUs or the
subsequent sale of any shares; and (b) does not commit to structure the RSUs to
reduce or eliminate the Participant's liability for Tax-Related Items.

 



3

 

 

6.          Restrictive Covenants.

 

6.1           Non-Disclosure of Confidential Information.

 

(a)           The term “Confidential Information,” as used in this Agreement,
shall mean any and all information (in whatever form and whether or not
expressly designated as confidential) relating directly or indirectly to the
respective businesses, operations, financial affairs, assets or technology of
the Company and any of its subsidiaries (collectively, the “Companies”)
including, but not limited to, marketing and financial information, personnel,
sales and statistical data, plans for future development, computer programs,
information and knowledge pertaining to the products and services offered,
inventions, innovations, designs, ideas, recipes, formulas, manufacturing
processes, trade secrets, technical data, computer source codes, software,
proprietary information, construction, advertising, manufacturing, distribution
and sales methods and systems, pricing, sales and profit figures, customer and
client lists, and relationships with customers, clients, suppliers, distributors
and others who have business dealings with any of the Companies and information
with respect to various ingredients, formulas, manufacturing processes,
techniques, procedures, processes and methods. Confidential Information also
includes information received by the Participant from third parties in
connection with the Participant’s employment by any of the Companies subject to
an obligation to maintain the confidentiality of such information. Confidential
Information does not include information which (a) becomes generally known to
and available for use by the public other than as a result of the Participant’s
violation of this Agreement; (b) is or becomes generally available within the
relevant business or industry other than as a result of the Participant’s
violation of this Agreement; or (c) is or becomes available to the Participant
on a non-confidential basis from a source other than the Companies, which source
is not known by the Participant, after reasonable inquiry, to be subject to a
contractual or fiduciary obligation of secrecy to the Companies.

 

(b)           The Participant acknowledges and agrees that all Confidential
Information known or obtained by the Participant, whether before or after the
Grant Date and regardless of whether the Participant participated in the
discovery or development of such Confidential Information, is the property of
the Company. Except as expressly authorized in writing by the Company or as
necessary to perform the Participant’s services while an employee of the
Company, the Participant agrees that the Participant will not, during or after
the Participant’s employment with any of the Companies, for any reason, directly
or indirectly, duplicate, use, make available, sell, misappropriate, exploit,
remove, copy or disclose to any Person Confidential Information, unless such
information is required to be produced by the Participant under order of a court
of competent jurisdiction or a valid administrative or congressional subpoena;
provided, however, that upon receipt of any such order or subpoena, the
Participant shall promptly notify the Company and shall provide the Company with
an opportunity at its cost and expense to contest the propriety of such order or
subpoena or restrict or condition the disclosure of such Confidential
Information or to arrange for appropriate safeguards against any further
disclosure by the court or administrative or other body seeking to compel
disclosure of such Confidential Information.

 



4

 

 

6.2           [Assignment of Inventions. 3

 

(a)           The Participant acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments, software,
know-how, processes, techniques, works of authorship and other work product,
whether patentable or unpatentable, (i) that are reduced to practice, created,
invented, designed, developed, contributed to, or improved with the use of any
of the Companies’ resources and/or within the scope of the Participant’s duties
to the Companies or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Companies, and that are
made or conceived by the Participant, solely or jointly with others, during the
Participant’s employment by any of the Companies; or (ii) suggested by any work
that the Participant performs in connection with any of the Companies, either
while performing the Participant’s duties to the Companies or on the
Participant’s own time, will belong exclusively to the Companies (or their
designees), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”). The Participant will
keep full and complete written records (the “Records”), in the manner prescribed
by the Companies, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Companies. The Records are the sole and
exclusive property of the Companies, and the Participant will surrender them
upon termination of employment, or upon any of the Companies’ request. The
Participant irrevocably conveys, transfers and assigns to the Companies the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the
Participant’s employment by any of the Companies, together with the right to
file, in the Participant’s name or in the name of any of the Companies (or their
designees), applications for patents and equivalent rights (the “Applications”).
The Participant will, at any time during and subsequent to employment by or
service to any of the Companies, make such applications, sign such papers, take
all rightful oaths, and perform all other acts as may be requested from time to
time by any of the Companies to perfect, record, enforce, protect, patent or
register the Companies’ rights in the Inventions, all without additional
compensation to the Participant from the Companies. The Participant will also
execute assignments to the Companies (or their designees) of the Applications,
and give the Companies and their attorneys all reasonable assistance (including
the giving of testimony) to obtain the Inventions for the Companies’ benefit.

 

(b)           In addition, the Inventions are deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Companies, and the Participant agrees that the Companies are the sole owners of
the Inventions and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Participant. If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Companies, the Participant hereby
irrevocably conveys, transfers and assigns to the Companies all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Participant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, before the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Participant hereby waives any so-called “moral rights” with
respect to the Inventions. To the extent that the Participant has any rights in
the results and proceeds of the Participant’s service to the Companies that
cannot be assigned in the manner described herein, the Participant agrees to
unconditionally waive the enforcement of such rights. The Participant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Participant’s benefit by virtue of the Participant being
an employee of or other service provider to any of the Companies.]

 

 



3 Note to Draft: Include for Employee-Participants only.

 



5

 

 

6.3           Return of Companies’ Property and Companies’ Information. The
Participant agrees to return, promptly following the termination of the
Participant’s employment with any of the Companies, or earlier if directed by
any of the Companies, any and all of the Companies’ property in the
Participant’s possession, as well as any and all records, files, correspondence,
reports and computer disks relating to any of the Companies’ operations,
products and potential products, marketing, research and development, production
and general business plans, customer information, accounting and financial
information, distribution, sales, and confidential cost and price
characteristics and policies in the Participant’s possession (including on any
personal computer).

 

6.4           Nothing in this Agreement is intended to conflict with the
whistleblower provisions of any United States federal, state or local law or
regulation, including but not limited to Rule 21F-17 of the Securities Exchange
Act of 1934 or § 1833(b) of the Defend Trade Secrets Act of 2016. Accordingly,
notwithstanding anything to the contrary herein, nothing in this Agreement shall
prohibit the Participant from reporting possible violations of United States
federal, state or local law or regulation to any United States federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or to an attorney, or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation, or
from disclosing trade secrets and other confidential information in the course
of such reporting; provided, that the Participant uses the Participant’s
reasonable best efforts to (a) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity and (b) requests that such agency or entity treat such information as
confidential. The Participant does not need the prior authorization from the
Company to make any such reports or disclosures and is not required to notify
the Company that it has made such reports or disclosures. In addition, the
Participant has the right to disclose trade secrets and other confidential
information in a document filed in a lawsuit or other proceeding; provided, that
the filing is made under seal and protected from public disclosure.

 

6.5           In consideration of the RSUs, the Participant agrees and covenants
as follows:

 

(a)           4[During the entire period of the Participant’s employment with
any of the Companies and for a period of six (6) months following the
termination of the Participant’s employment for any reason, the Participant
shall not, directly or indirectly, for the Participant’s own account, or on
behalf of, or together with, any other Person (other than on behalf of the
Companies) anywhere in any state of the United States or the District of
Columbia:

 

 



4 Note to Draft: Include for Employee-Participants only.

 



6

 

 

(i)              own, manage, operate, control, finance or participate in the
ownership, management, operation, control or financing of, render financial
assistance to, be connected as an officer, director, stockholder, employee,
partner, member, manager, principal, agent, representative, consultant or
otherwise with, use or permit the Participant’s name to be used in connection
with, or develop products or services for, any Competing Business. “Competing
Business” means any business which is engaged in the development, manufacture,
distribution, marketing or sale of snack foods; notwithstanding the foregoing,
it shall not be a breach of this Section 6.5(a)(i) for the Participant to own a
passive investment of less than one percent (1%) of a class of stock of a
publicly held company that is traded on a national securities exchange or in the
over the counter market;

 

(ii)              contact, solicit, induce or attempt to contact, solicit or
induce any Person who is or was, within the one-year period prior to termination
of the Participant’s employment with the Companies, a customer, supplier or
agent of any of the Companies or with which any of the Companies or the
Participant had contact during the Participant’s employment with any of the
Companies, to terminate their relationship with any of the Companies, or do any
act which may interfere with or result in the impairment of the relationship,
including any reduction in sales or purchases, between any of the Companies and
such customers, suppliers or agents; or

 

(iii)            hire any Person who is or was, within the one-year period prior
to termination of the Participant’s employment with any of the Companies, an
employee of any of the Companies; or contact, solicit, induce or attempt to
contact, solicit or induce any Person who is or was, within the one-year period
prior to termination of the Participant’s employment with the Companies, an
employee of any of the Companies for the purpose of seeking to have such Person
terminate his or her employment or engagement with any of the Companies.

 

For the avoidance of doubt, nothing in this Section 6.5(a) shall limit or reduce
the period for any similar covenant set forth in any other agreement,
arrangement, or other document between the Company and the Participant.]

 

(b)                5[The Participant will not, at any time, make any statement
that is intended to disparage (i) any of the Companies or any of their
respective businesses, products, services, directors or officers or (ii) Michael
Rice, the spouse and lineal descendants (whether natural or adopted) of Michael
Rice or any spouse of any lineal descendants of Michael Rice.]

 

 



5 Note to Draft: Duration of non-disparagement to be unlimited for ELT and three
years for EOT and other employee Participants.

 



7

 

 

6.6           Acknowledgments by the Participant. The Participant acknowledges
and agrees that: (a) the Participant has occupied or will occupy a position of
trust and confidence with the Companies and has or will become familiar with
Confidential Information (b) the Confidential Information is of unique, very
substantial and immeasurable value to the Companies; (c) the Company has
required that the Participant make the covenants set forth in this Section 6 as
a condition to the execution by the Company of this Agreement; (d) the
provisions of this Section 6 are reasonable with respect to duration, geographic
area and scope and necessary to protect and preserve the goodwill and ongoing
business value of the Companies, and will not, individually or in the aggregate,
prevent the Participant from obtaining other suitable employment during the
period in which the Participant is bound by such provisions; (e) the scope of
the business of the Companies is independent of location (such that it is not
practical to limit the restrictions contained in this Section 6 to a specified
county, city or part thereof); (f) the Companies would be irreparably damaged if
the Participant were to breach the covenants set forth in this Section 6; and
(g) the potential benefits to the Participant available under this Agreement are
sufficient to compensate the Participant fully and adequately for agreeing to
the terms and restrictions of this Agreement.

 

6.7           If a court holds that the duration, scope, or area restrictions
stated herein are unreasonable, the parties agree that the court shall be
allowed and directed to revise the restrictions to cover the maximum reasonable
period, scope and area permitted by law.

 

6.8           If the Committee determines in good faith that the Participant has
breached or threatened to breach any of the covenants contained in this Section
6:

 

(a)           any unvested or vested but unsettled RSUs shall be immediately
forfeited effective as of the date of such breach, unless sooner terminated by
operation of another term or condition of this Agreement or the Plan, and the
Participant shall deliver to the Company (or take all steps necessary to
effectuate the delivery of), no later than five (5) days following such
determination, any shares of Common Stock issued upon the settlement of the
Participant’s RSUs and any proceeds resulting from the sale or other disposition
(including to the Company) of shares of Common Stock issued upon settlement of
the Participant’s RSUs; and

 

(b)           the Participant hereby consents and agrees that the Company shall
be entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against such breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or other available forms of relief. Each of the
Companies not party to this Agreement is intended to be third-party
beneficiaries of the provisions of this Section 6, and such provisions may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to each such entity hereunder.

 



8

 

 

7.         Compliance with Law. This Award shall be subject to compliance by the
Company and the Participant with all applicable requirements of federal and
state securities laws and with all applicable requirements of any stock exchange
on which the Company's shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.

 

8.         Notices. All notices, demands and other communications to be given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered (or, if delivery is refused, upon
presentment) or received by email (with confirmation of transmission) prior to
5:00 p.m. eastern time on a business day and, if otherwise, on the next business
day, (b) one (1) business day following sending by reputable overnight express
courier (charges prepaid), or (c) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified in writing pursuant to the provisions of this Section 8,
notices, demands and other communications shall be sent to the addresses
indicated on the signature page to the Notice.

 

9.         Governing Law; Jurisdiction; Costs. The law of the State of Delaware
shall govern (a) all claims or matters related to or arising from this Agreement
(including any tort or non-contractual claims) and (b) any questions concerning
the construction, interpretation, validity and enforcement of this Agreement,
without giving effect to any choice-of-law or conflict-of-law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. The Participant hereby agrees to submit to personal jurisdiction of
said courts, and waives any right to challenge venue or claim that it is an
inconvenient forum. The Participant will reimburse the Company for all court
costs and reasonable attorneys’ fees incurred in connection with any action the
Company brings for a breach or threatened breach by the Participant of any
covenants contained in this Agreement if (i) the Participant challenges the
reasonableness or enforceability of such covenants or (ii) the Company is the
prevailing party in such action.

 

10.        Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review (excluding the Participant with respect to interpretation of this
particular Award, if the Participant serves on the Committee (for the avoidance
of doubt, nothing herein shall preclude Participant from interpreting the Plan
or all Award agreements of this type in the event the Participant serves on the
Committee)). The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

11.        Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant's beneficiaries, executors, administrators
and the person(s) to whom the RSUs may be transferred by will or the laws of
descent or distribution.

 

12.        Severability. The invalidity or unenforceability of any provision of
the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 



9

 

 

13.        Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the RSUs in this Agreement does not create any contractual right or
other right to receive any RSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant's employment with the Company.

 

14.        Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the RSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Participant's material rights under
this Agreement without the Participant's consent. The failure of the Company or
Committee to enforce at any time any provision of this Agreement will in no way
be construed to be a waiver of such provision or of any other provision hereof.

 

15.        Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

 

16.        No Impact on Other Benefits. The value of the Participant's RSUs is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

17.        Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, job title and other
job-related information, tax information, the number of Company shares held or
sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding (“Data”). The Participant acknowledges, understands and agrees that
Data may be transferred to third parties, which will assist the Company with the
implementation, administration and management of the Plan.

 



10

 

 

18.        Consent to Electronic Delivery of All Plan Documents and
Disclosures. By Participant’s acceptance of the Notice (whether in writing or
electronically), Participant and the Company agree that the RSUs are granted
under and governed by the terms and conditions of the Plan, the Notice and this
Agreement. Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and Agreement, and fully understands all provisions of the
Plan, the Notice and this Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and this Agreement.
Participant further agrees to notify the Company upon any change in
Participant’s residence address. By acceptance of the RSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the SEC, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the RSUs
and current or future participation in the Plan. Electronic delivery may include
the delivery of a link to the Company intranet or the internet site of a third
party involved in administering the Plan, the delivery of documents
via e-mail or such other delivery determined at the Company’s discretion.
Participant acknowledges that Participant may receive from the Company a paper
copy of any documents delivered electronically at no cost if Participant
contacts the Company by telephone, through a postal service or electronic mail
to Stock Administration. Participant further acknowledges that Participant will
be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to the Company or any designated third party a paper
copy of any documents delivered electronically if electronic delivery fails.
Also, Participant understands that Participant’s consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if Participant has provided an electronic mail address), at any
time by notifying the Company of such revised or revoked consent by telephone,
postal service or electronic mail to Stock Administration.

 

19.         Complete Agreement. This Agreement, the Notice and the Plan and the
other documents referred to herein and therein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

20.         No Strict Construction. The language used in this Agreement and the
Notice shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 



11

 

 

 

Utz Brands, Inc.

2020 Omnibus Equity Incentive Plan

Performance Share Unit Agreement

 

This Performance Share Unit Award Agreement (this “Agreement”) is made and
entered into as of [GRANT DATE] (the “Grant Date”) by and between Utz Brands,
Inc., a Delaware corporation (the “Company”) and [PARTICIPANT NAME] (the
“Participant”).

 

1.          Grant of Performance Share Units.

 

1.1                Grant. The Company hereby grants to the Participant an Award
for a target number of [TARGET NUMBER] Performance Share Units (“PSUs”, and such
award, the “Target Award”). The PSUs are being granted pursuant to the terms of
the Utz Brands, Inc. 2020 Omnibus Equity Incentive Plan, as then amended (the
“Plan”). Each PSU represents the right to receive one share of Common Stock,
subject to the terms and conditions set forth in this Agreement and the Plan.
The number of PSUs that the Participant actually earns for the applicable
Performance Period (up to a maximum of [MAXIMUM NUMBER] in aggregate) will be
determined by the level of achievement of the Performance Goal(s) in accordance
with Exhibit A attached hereto.

 

1.2                Consideration; Subject to Plan. The grant of the PSUs is made
in consideration of the services to be rendered by the Participant to the
Company and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein have the meanings ascribed to them in the
Plan.

 

2.         Performance Period. For purposes of this Agreement, the term
“Performance Period” shall be the period commencing on the Grant Date, and
[DESCRIPTION OF PERFORMANCE PERIOD].

 

3.          Performance Goals.

 

3.1                The number of PSUs earned by the Participant for a
Performance Period will be determined at the end of the Performance Period based
on the level of achievement of the Performance Goal(s) in accordance with
Exhibit A. All determinations of whether Performance Goal(s) have been achieved,
the number of PSUs earned by the Participant, and all other matters related to
this Section 3 shall be made by the Committee in its sole discretion.

 

3.2                Promptly following completion of a Performance Period (and no
later than thirty (30) days following the end of the Performance Period), the
Committee will review and certify in writing (a) whether, and to what extent,
the Performance Goal(s) for the Performance Period have been achieved, and (b)
the number of PSUs that the Participant shall earn, if any, subject to
compliance with the requirements of Section 4. Such certification shall be
final, conclusive and binding on the Participant, and on all other Persons, to
the maximum extent permitted by law.

 

4.         Vesting of PSUs. The PSUs are subject to forfeiture until they vest.
Except as otherwise provided herein, the PSUs will vest and become
nonforfeitable on the last day of the applicable Performance Period subject to
(a) the achievement of the minimum threshold Performance Goal(s) for payout set
forth in Exhibit A attached hereto, and (b) the Participant’s Continuous Service
from the Grant Date through the last day of the applicable Performance Period.
The number of PSUs that vest and become payable under this Agreement shall be
determined by the Committee based on the level of achievement of the Performance
Goal(s) set forth in Exhibit A attached hereto and shall be rounded to the
nearest whole PSU.

 



 

 

 

5.          Termination of Continuous Service.

 

5.1                Except as otherwise expressly provided in this Agreement, if
the Participant’s Continuous Service terminates for any reason at any time
before all of his or her PSUs have vested, the Participant’s unvested PSUs shall
be automatically forfeited upon such termination of Continuous Service and
neither the Company nor any Affiliate shall have any further obligations to the
Participant under this Agreement.

 

5.2                Notwithstanding Section 5.1, if the Participant’s Continuous
Service terminates during a Performance Period as a result of the Participant’s
death, Disability or termination by the Company without Cause, the target number
of PSUs granted hereunder shall be prorated and then remain eligible to vest in
accordance with Section 4 subject to achievement of the Performance Goal(s) as
if the Participant’s Continuous Service had not terminated, with such pro ration
based on the number of days in the Performance Period prior to the Termination
Date relative to the number of the days in the full Performance Period.

 

6.           Effect of a Change in Control. [TO BE DETERMINED BY COMMITTEE.]

 

7.           Payment of PSUs. Payment in respect of the PSUs earned for a
Performance Period shall be made in shares of Common Stock and shall be issued
to the Participant as soon as practicable following the vesting date and in any
event within sixty (60) days following the vesting date. The Company shall (a)
issue and deliver to the Participant the number of shares of Common Stock equal
to the number of vested PSUs, and (b) enter the Participant’s name on the books
of the Company as the stockholder of record with respect to the shares of Common
Stock delivered to the Participant.

 

8.          Transferability. Subject to any exceptions set forth in this
Agreement or the Plan, the PSUs or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant, except by will or the laws of descent and
distribution, and upon any such transfer by will or the laws of descent and
distribution, the transferee shall hold such PSUs subject to all of the terms
and conditions that were applicable to the Participant immediately prior to such
transfer.

 

9.          Rights as Stockholder; Dividend Equivalents.

 

9.1                The Participant shall not have any rights of a stockholder
with respect to the shares of Common Stock underlying the PSUs, including, but
not limited to, voting rights.

 

9.2                As of any date that the Company pays an ordinary cash
dividend on its shares of Common Stock, the Participant will be credited by the
Company with a Dividend Equivalent, which entitles the Participant to a dividend
equivalent payment equal to the amount of such dividends per share of Common
Stock subject to the number of PSUs held by Participant under this Agreement,
which Dividend Equivalent shall be paid in cash (or if elected by the Committee
in its sole discretion, in shares of Common Stock having a Fair Market Value as
of the settlement date equal to the amount of such dividends), at the same time
as the underlying PSUs are settled following vesting of such PSUs. Any such
Dividend Equivalents shall be subject to the same vesting, forfeiture, payment,
termination and other terms, conditions and restrictions as the PSUs to which
they relate; provided that, the Dividend Equivalents will vest at the same
percentage (not to exceed 100%) that the related PSUs vest. For the sake of
clarity, if the related PSUs vest (A) at 50% of target, 50% of the Dividend
Equivalents credited with respect to such PSUs will vest, or (B) at 200% of
target, 100% of the Dividend Equivalents credited with respect to such PSUs will
vest. No Dividend Equivalents shall be granted with respect to any PSUs which,
as of the record date, have either been paid or terminated.

 



2

 

 

9.3                Upon and following the vesting of the PSUs and the issuance
of shares, the Participant shall be the record owner of the shares of Common
Stock underlying the PSUs unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company (including voting and dividend rights).

 

10.        No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Participant any right to be retained in any position, as
an Employee, Consultant or Director of the Company. Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company to
terminate the Participant’s Continuous Service at any time, with or without
Cause.

 

11.        Adjustments. The PSUs shall be adjusted or terminated in any manner
as contemplated by Section 14 of the Plan.

 

12.        Tax Liability and Withholding.

 

12.1             The Participant shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the PSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means, to the extent permitted by Applicable Laws:

 

(a)                 tendering a cash payment;

 

(b)                authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable or deliverable to the
Participant as a result of the settlement of the PSUs; provided, however, that
no shares of Common Stock shall be withheld with a value exceeding the maximum
amount of tax required to be withheld by law;

 



3

 

 

(c)                delivery of a properly executed notice of settlement together
with irrevocable instructions to a broker registered under the Exchange Act to
promptly deliver to the Company the required tax withholding amount; or

 

(d)                delivering to the Company previously owned and unencumbered
shares of Common Stock.

 

The Company has the right to withhold from any compensation paid to a
Participant.

 

12.2             Notwithstanding any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting, or settlement of the PSUs or the
subsequent sale of any shares; and (b) does not commit to structure the PSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items.

 

13.        Restrictive Covenants.

 

13.1              Non-Disclosure of Confidential Information.

 

(a)                 The term “Confidential Information,” as used in this
Agreement, shall mean any and all information (in whatever form and whether or
not expressly designated as confidential) relating directly or indirectly to the
respective businesses, operations, financial affairs, assets or technology of
the Company and any of its subsidiaries (collectively, the “Companies”)
including, but not limited to, marketing and financial information, personnel,
sales and statistical data, plans for future development, computer programs,
information and knowledge pertaining to the products and services offered,
inventions, innovations, designs, ideas, recipes, formulas, manufacturing
processes, trade secrets, technical data, computer source codes, software,
proprietary information, construction, advertising, manufacturing, distribution
and sales methods and systems, pricing, sales and profit figures, customer and
client lists, and relationships with customers, clients, suppliers, distributors
and others who have business dealings with any of the Companies and information
with respect to various ingredients, formulas, manufacturing processes,
techniques, procedures, processes and methods. Confidential Information also
includes information received by the Participant from third parties in
connection with the Participant’s employment by any of the Companies subject to
an obligation to maintain the confidentiality of such information. Confidential
Information does not include information which (a) becomes generally known to
and available for use by the public other than as a result of the Participant’s
violation of this Agreement; (b) is or becomes generally available within the
relevant business or industry other than as a result of the Participant’s
violation of this Agreement; or (c) is or becomes available to the Participant
on a non-confidential basis from a source other than the Companies, which source
is not known by the Participant, after reasonable inquiry, to be subject to a
contractual or fiduciary obligation of secrecy to the Companies.

 



4

 

 

(b)                The Participant acknowledges and agrees that all Confidential
Information known or obtained by the Participant, whether before or after the
Grant Date and regardless of whether the Participant participated in the
discovery or development of such Confidential Information, is the property of
the Company. Except as expressly authorized in writing by the Company or as
necessary to perform the Participant’s services while an employee of the
Company, the Participant agrees that the Participant will not, during or after
the Participant’s employment with any of the Companies, for any reason, directly
or indirectly, duplicate, use, make available, sell, misappropriate, exploit,
remove, copy or disclose to any Person Confidential Information, unless such
information is required to be produced by the Participant under order of a court
of competent jurisdiction or a valid administrative or congressional subpoena;
provided, however, that upon receipt of any such order or subpoena, the
Participant shall promptly notify the Company and shall provide the Company with
an opportunity at its cost and expense to contest the propriety of such order or
subpoena or restrict or condition the disclosure of such Confidential
Information or to arrange for appropriate safeguards against any further
disclosure by the court or administrative or other body seeking to compel
disclosure of such Confidential Information.

 

13.2             [Assignment of Inventions. 1

 

(a)                 The Participant acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, works of authorship and other work
product, whether patentable or unpatentable, (i) that are reduced to practice,
created, invented, designed, developed, contributed to, or improved with the use
of any of the Companies’ resources and/or within the scope of the Participant’s
duties to the Companies or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Companies, and that are
made or conceived by the Participant, solely or jointly with others, during the
Participant’s employment by any of the Companies; or (ii) suggested by any work
that the Participant performs in connection with any of the Companies, either
while performing the Participant’s duties to the Companies or on the
Participant’s own time, will belong exclusively to the Companies (or their
designees), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”). The Participant will
keep full and complete written records (the “Records”), in the manner prescribed
by the Companies, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Companies. The Records are the sole and
exclusive property of the Companies, and the Participant will surrender them
upon termination of employment, or upon any of the Companies’ request. The
Participant irrevocably conveys, transfers and assigns to the Companies the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the
Participant’s employment by any of the Companies, together with the right to
file, in the Participant’s name or in the name of any of the Companies (or their
designees), applications for patents and equivalent rights (the “Applications”).
The Participant will, at any time during and subsequent to employment by or
service to any of the Companies, make such applications, sign such papers, take
all rightful oaths, and perform all other acts as may be requested from time to
time by any of the Companies to perfect, record, enforce, protect, patent or
register the Companies’ rights in the Inventions, all without additional
compensation to the Participant from the Companies. The Participant will also
execute assignments to the Companies (or their designees) of the Applications,
and give the Companies and their attorneys all reasonable assistance (including
the giving of testimony) to obtain the Inventions for the Companies’ benefit.

 



 



1 Note to Draft: Include for Employee-Participants only.

 



5

 

 

(b)                In addition, the Inventions are deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Companies, and the Participant agrees that the Companies are the sole owners of
the Inventions and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Participant. If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Companies, the Participant hereby
irrevocably conveys, transfers and assigns to the Companies all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Participant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, before the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Participant hereby waives any so-called “moral rights” with
respect to the Inventions. To the extent that the Participant has any rights in
the results and proceeds of the Participant’s service to the Companies that
cannot be assigned in the manner described herein, the Participant agrees to
unconditionally waive the enforcement of such rights. The Participant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Participant’s benefit by virtue of the Participant being
an employee of or other service provider to any of the Companies.]

 

13.3             Return of Companies’ Property and Companies’ Information. The
Participant agrees to return, promptly following the termination of the
Participant’s employment with any of the Companies, or earlier if directed by
any of the Companies, any and all of the Companies’ property in the
Participant’s possession, as well as any and all records, files, correspondence,
reports and computer disks relating to any of the Companies’ operations,
products and potential products, marketing, research and development, production
and general business plans, customer information, accounting and financial
information, distribution, sales, and confidential cost and price
characteristics and policies in the Participant’s possession (including on any
personal computer).

 



6

 

 

13.4             Nothing in this Agreement is intended to conflict with the
whistleblower provisions of any United States federal, state or local law or
regulation, including but not limited to Rule 21F-17 of the Securities Exchange
Act of 1934 or § 1833(b) of the Defend Trade Secrets Act of 2016. Accordingly,
notwithstanding anything to the contrary herein, nothing in this Agreement shall
prohibit the Participant from reporting possible violations of United States
federal, state or local law or regulation to any United States federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or to an attorney, or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation, or
from disclosing trade secrets and other confidential information in the course
of such reporting; provided, that the Participant uses the Participant’s
reasonable best efforts to (a) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity and (b) requests that such agency or entity treat such information as
confidential. The Participant does not need the prior authorization from the
Company to make any such reports or disclosures and is not required to notify
the Company that it has made such reports or disclosures. In addition, the
Participant has the right to disclose trade secrets and other confidential
information in a document filed in a lawsuit or other proceeding; provided, that
the filing is made under seal and protected from public disclosure.

 

13.5             In consideration of the PSUs, the Participant agrees and
covenants not to:

 

(a)                 2 [During the entire period of the Participant’s employment
with any of the Companies and for a period of six (6) months following the
termination of the Participant’s employment for any reason, the Participant
shall not, directly or indirectly, for the Participant’s own account, or on
behalf of, or together with, any other Person (other than on behalf of the
Companies) anywhere in any state of the United States or the District of
Columbia:

 

(i)                 own, manage, operate, control, finance or participate in the
ownership, management, operation, control or financing of, render financial
assistance to, be connected as an officer, director, stockholder, employee,
partner, member, manager, principal, agent, representative, consultant or
otherwise with, use or permit the Participant’s name to be used in connection
with, or develop products or services for, any Competing Business. “Competing
Business” means any business which is engaged in the development, manufacture,
distribution, marketing or sale of snack foods; notwithstanding the foregoing,
it shall not be a breach of this Section 13.5(a)(i) for the Participant to own a
passive investment of less than one percent (1%) of a class of stock of a
publicly held company that is traded on a national securities exchange or in the
over the counter market;

 

(ii)              contact, solicit, induce or attempt to contact, solicit or
induce any Person who is or was, within the one-year period prior to termination
of the Participant’s employment with the Companies, a customer, supplier or
agent of any of the Companies or with which any of the Companies or the
Participant had contact during the Participant’s employment with any of the
Companies, to terminate their relationship with any of the Companies, or do any
act which may interfere with or result in the impairment of the relationship,
including any reduction in sales or purchases, between any of the Companies and
such customers, suppliers or agents; or

 

(iii)            hire any Person who is or was, within the one-year period prior
to termination of the Participant’s employment with any of the Companies, an
employee of any of the Companies; or contact, solicit, induce or attempt to
contact, solicit or induce any Person who is or was, within the one-year period
prior to termination of the Participant’s employment with the Companies, an
employee of any of the Companies for the purpose of seeking to have such Person
terminate his or her employment or engagement with any of the Companies.]

 



 



2 Note to Draft: Include for Employee-Participants only.

 



7

 

 

(b)                3[The Participant will not, at any time, make any statement
that is intended to disparage (i) any of the Companies or any of their
respective businesses, products, services, directors or officers or (ii) Michael
Rice, the spouse and lineal descendants (whether natural or adopted) of Michael
Rice or any spouse of any lineal descendants of Michael Rice.]

 

13.6             Acknowledgments by the Participant. The Participant
acknowledges and agrees that: (a) the Participant has occupied or will occupy a
position of trust and confidence with the Companies and has or will become
familiar with Confidential Information (b) the Confidential Information is of
unique, very substantial and immeasurable value to the Companies; (c) the
Company has required that the Participant make the covenants set forth in this
Section 13 as a condition to the execution by the Company of this Agreement; (d)
the provisions of this Section 13 are reasonable with respect to duration,
geographic area and scope and necessary to protect and preserve the goodwill and
ongoing business value of the Companies, and will not, individually or in the
aggregate, prevent the Participant from obtaining other suitable employment
during the period in which the Participant is bound by such provisions; (e) the
scope of the business of the Companies is independent of location (such that it
is not practical to limit the restrictions contained in this Section 13 to a
specified county, city or part thereof); (f) the Companies would be irreparably
damaged if the Participant were to breach the covenants set forth in this
Section 13; and (g) the potential benefits to the Participant available under
this Agreement are sufficient to compensate the Participant fully and adequately
for agreeing to the terms and restrictions of this Agreement.



 



 



3 Note to Draft: Duration of non-disparagement to be unlimited for ELT and three
years for EOT and other employee Participants.

 



8

 

 

 

13.7              If a court holds that the duration, scope, or area
restrictions stated herein are unreasonable, the parties agree that the court
shall be allowed and directed to revise the restrictions to cover the maximum
reasonable period, scope and area permitted by law.

 

13.8              If the Committee determines in good faith that the Participant
has breached or threatened to breach any of the covenants contained in this
Section 13:

 

(a)                 any unvested or vested but unsettled PSUs shall be
immediately forfeited effective as of the date of such breach, unless sooner
terminated by operation of another term or condition of this Agreement or the
Plan, and the Participant shall deliver to the Company (or take all steps
necessary to effectuate the delivery of), no later than five (5) days following
such determination, any shares of Common Stock issued upon the settlement of the
Participant’s PSUs and any proceeds resulting from the sale or other disposition
(including to the Company) of shares of Common Stock issued upon settlement of
the Participant’s PSUs; and

 

(b)                 the Participant hereby consents and agrees that the Company
shall be entitled to seek, in addition to other available remedies, a temporary
or permanent injunction or other equitable relief against such breach or
threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.
Each of the Companies not party to this Agreement is intended to be third-party
beneficiaries of the provisions of this Section 13, and such provisions may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to each such entity hereunder.

 

14.        Compliance with Law. The issuance and transfer of shares of Common
Stock in connection with the PSUs shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel.

 

15.        Notices. All notices, demands and other communications to be given or
delivered under this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered (or, if delivery is refused, upon
presentment) or received by email (with confirmation of transmission) prior to
5:00 p.m. eastern time on a business day and, if otherwise, on the next business
day, (b) one (1) business day following sending by reputable overnight express
courier (charges prepaid), or (c) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified in writing pursuant to the provisions of this Section 15,
notices, demands and other communications shall be sent to the addresses
indicated on the signature page below.

 



9

 

 

16.         Governing Law; Jurisdiction; Costs. The law of the State of Delaware
shall govern (a) all claims or matters related to or arising from this Agreement
(including any tort or non-contractual claims) and (b) any questions concerning
the construction, interpretation, validity and enforcement of this Agreement,
without giving effect to any choice-of-law or conflict-of-law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. The Participant hereby agrees to submit to personal jurisdiction of
said courts, and waives any right to challenge venue or claim that it is an
inconvenient forum. The Participant will reimburse the Company for all court
costs and reasonable attorneys’ fees incurred in connection with any action the
Company brings for a breach or threatened breach by the Participant of any
covenants contained in this Agreement if (i) the Participant challenges the
reasonableness or enforceability of such covenants or (ii) the Company is the
prevailing party in such action.

 

17.         Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

18.         PSUs Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s stockholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

19.         Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Company and its successors and
assigns. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the Person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.

 

20.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by
or invalid, illegal or unenforceable under applicable Law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible.

 

21.         Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the PSUs in this Agreement does not create any contractual right or
other right to receive any PSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with the Company.

 



10

 

 

22.         Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the PSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Participant’s material rights under
this Agreement without the Participant’s consent. The failure of the Company or
Committee to enforce at any time any provision of this Agreement will in no way
be construed to be a waiver of such provision or of any other provision hereof.

 

23.         Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

 

24.         No Impact on Other Benefits. The value of the Participant’s PSUs is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

25.         Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, job title and other
job-related information, tax information, the number of Company shares held or
sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding (“Data”). The Participant acknowledges, understands and agrees that
Data may be transferred to third parties, which will assist the Company with the
implementation, administration and management of the Plan.

 

26.         Counterparts. This Agreement may be executed and delivered in one or
more counterparts and by fax, email or other electronic transmission, each of
which shall be deemed an original and all of which shall be considered one and
the same agreement. No party shall raise the use of a fax machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or email as a
defense to the formation or enforceability of this Agreement and each party
forever waives any such defense.

 

27.        Acceptance. The Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement (whether in writing, electronically or otherwise).
The Participant has read and understands the terms and provisions thereof, and
accepts the PSUs subject to all of the terms and conditions of the Plan and this
Agreement. The Participant acknowledges that there may be adverse tax
consequences upon the vesting or settlement of the PSUs or disposition of the
underlying shares and that the Participant has been advised to consult a tax
advisor prior to such vesting, settlement or disposition.

 



11

 

 

28.         Consent to Electronic Delivery of All Plan Documents and
Disclosures. By Participant’s acceptance of this Agreement (whether in writing
or electronically), Participant and the Company agree that the PSUs are granted
under and governed by the terms and conditions of the Plan and this Agreement.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this
Agreement, and fully understands all provisions of the Plan and this Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and this Agreement. Participant further agrees to notify the Company upon
any change in Participant’s residence address. By acceptance of the PSUs,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company and consents to the electronic delivery of this Agreement, the Plan,
account statements, Plan prospectuses required by the SEC, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the PSUs
and current or future participation in the Plan. Electronic delivery may include
the delivery of a link to the Company intranet or the internet site of a third
party involved in administering the Plan, the delivery of documents
via e-mail or such other delivery determined at the Company’s discretion.
Participant acknowledges that Participant may receive from the Company a paper
copy of any documents delivered electronically at no cost if Participant
contacts the Company by telephone, through a postal service or electronic mail
to Stock Administration. Participant further acknowledges that Participant will
be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to the Company or any designated third party a paper
copy of any documents delivered electronically if electronic delivery fails.
Also, Participant understands that Participant’s consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if Participant has provided an electronic mail address), at any
time by notifying the Company of such revised or revoked consent by telephone,
postal service or electronic mail to Stock Administration.

 

29.         Complete Agreement. This Agreement and the Plan and the other
documents referred to herein and therein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

30.         No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

*      *      *      *      *

 



12

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

  Company: Participant:   UTZ BRANDS, INC. [Participant Name]

 

By:       Name:       Title:      

 

Address    Address:           ]





  

[Signature Page to Performance Share Unit Agreement] 

 



 

 

 

Exhibit A

 



14

 



 

Utz Brands, Inc.

2020 Omnibus Equity Incentive Plan

Stock Option Agreement

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
[GRANT DATE] by and between Utz Brands, Inc., a Delaware corporation (the
“Company”) and [PARTICIPANT NAME] (the “Participant”).

 

Grant Date: ________ __, 20__ Exercise Price Per Share: $ ________ Number of
Option Shares: ________________ Expiration Date: ________ __, 20__; This Option
expires earlier if Participant’s Service terminates earlier, as described in the
Option Agreement. Type of Option:

¨ Incentive Stock Option

 

¨ Non-qualified Stock Option

 

If neither box is checked, the Award shall be a Non-qualified Stock Option.

Vesting Commencement Date: ________ __, 20__ Vesting Schedule:

Subject to the limitations set forth in this Agreement and the Plan, this Option
will vest in accordance with the following schedule: [insert applicable vesting
schedule, which may be time-based, performance-based or a combination of both].

 

[Unless otherwise determined by the Committee at the time of a Change in
Control, a Change in Control shall have no impact on the vesting of the
Options.]1

 

1.             Grant of Option.

 

1.1              Grant; Type of Option. The Company hereby grants to the
Participant an option (the “Option”) to purchase the total number of shares of
Common Stock of the Company equal to the number of Option Shares set forth
above, at the Exercise Price set forth above. The Option is being granted
pursuant to the terms of the Utz Brands, Inc. 2020 Omnibus Equity Incentive
Plan, as then amended (the “Plan”). If designated in the Notice as an Incentive
Stock Option (“ISO”), this Option is intended to qualify as an Incentive Stock
Option under Section 422 of the Code. However, if this Option is intended to be
an ISO, to the extent that it exceeds the U.S. $100,000 rule of Code
Section 422(d) it shall be treated as a Nonqualified Stock Option (“NSO”).

 



 

 

1 Subject to modification in the event the Committee determines to grant an
award subject to acceleration upon a Change in Control.

 



 

 

 

1.2              Consideration; Subject to Plan. The grant of the Option is made
in consideration of the services to be rendered by the Participant to the
Company and is subject to the terms and conditions of the Plan. Capitalized
terms used but not defined herein have the meanings ascribed to them in the
Plan.

 

2.             Exercise Period; Vesting.

 

2.1              Vesting Schedule. Subject to the applicable provisions of the
Plan and this Agreement, this Option may be exercised, in whole or in part, in
accordance with the Vesting Schedule set forth above. Participant acknowledges
that the vesting of the Option pursuant to this Agreement is subject to
Participant’s Continuous Service as an Employee, Director or Consultant. The
unvested portion of the Option will not be exercisable after the Participant’s
termination of Continuous Service.

 

2.2              Expiration. The Option will expire on the Expiration Date set
forth above, or earlier as provided in this Agreement or the Plan.

 

3.             Termination of Continuous Service.

 

3.1              Termination for Reasons Other Than Cause, Death, Disability. If
the Participant’s Continuous Service is terminated for any reason other than
Cause, death or Disability, the Participant may exercise the vested portion of
the Option, but only within such period of time ending on the earlier of: (a)
the date three months following the termination of the Participant’s Continuous
Service or (b) the Expiration Date.

 

3.2              Termination for Cause. If the Participant’s Continuous Service
is terminated for Cause, the Option (whether vested or unvested) shall
immediately terminate and cease to be exercisable.

 

3.3              Termination due to Disability. If the Participant’s Continuous
Service terminates as a result of the Participant’s Disability, the Participant
may exercise the vested portion of the Option, but only within such period of
time ending on the earlier of: (a) the date 12 months following the
Participant’s termination of Continuous Service or (b) the Expiration Date.

 

3.4              Termination due to Death. If the Participant’s Continuous
Service terminates as a result of the Participant’s death, the vested portion of
the Option may be exercised by the Participant’s estate, by a Person who
acquired the right to exercise the Option by bequest or inheritance or by the
Person designated to exercise the Option upon the Participant’s death, but only
within the time period ending on the earlier of: (a) the date 12 months
following the Participant’s termination of Continuous Service or (b) the
Expiration Date.

 



2

 

 

3.5              Extension of Termination Date. If following the Participant’s
termination of Continuous Service for any reason the exercise of the Option is
prohibited because the exercise of the Option would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the expiration of the Option shall be tolled until the date that is thirty
(30) days after the end of the period during which the exercise of the Option
would be in violation of such registration or other securities requirements,
provided that any exercise beyond three months after the date Participant’s
Continuous Service terminates shall be deemed to be the exercise of an NSO.

 

4.             Manner of Exercise.

 

4.1              Election to Exercise. To exercise the portion of the Option
which is vested and exercisable, the Participant (or in the case of exercise
after the Participant’s death or incapacity, the Participant’s executor,
administrator, heir or legatee, as the case may be) must deliver written notice
of exercise in a form and in accordance with procedures approved by the
Committee or the Board in accordance with Section 3 of the Plan, and the notice
of exercise shall be accompanied by payment of the Exercise Price.

 

4.2              Payment of Exercise Price. The entire Exercise Price of the
Option shall be payable, to the extent permitted by Applicable Laws, as follows:
(a) in cash (including check, bank draft, money order or wire transfer of
immediately available funds), (b) by delivery of outstanding shares of Common
Stock, duly endorsed for transfer to the Company, with a Fair Market Value on
the date of delivery equal to the aggregate Exercise Price payable with respect
to the Option’s exercise, (c) by means of any cashless exercise procedures
established with a broker and approved by the Committee and as may be in effect
on the date of exercise, (d) by any combination of the foregoing, in each case
in accordance with the terms and conditions of the Plan or (e) in any other form
of legal consideration that may be acceptable to the Committee or the Board as
the administrator of the Plan in accordance with Section 3 thereof.

 

4.3              Withholding. If the Company, in its discretion, determines that
it is obligated to withhold any tax in connection with the exercise of the
Option, the Participant must make arrangements satisfactory to the Company to
pay or provide for any applicable federal, state and local withholding
obligations of the Company. The Committee may permit the Participant to satisfy
any federal, state or local tax withholding obligation relating to the exercise
of the Option by any of the following means, or by a combination of such means,
to the extent permitted by Applicable Laws:

 

(a)                 tendering a cash payment;

 

(b)               authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant as a
result of the exercise of the Option; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the maximum amount of tax
required to be withheld by law;

 



3

 

 

(c)               delivery of a properly executed notice of exercise together
with irrevocable instructions to a broker registered under the Exchange Act to
promptly deliver to the Company the amount of proceeds required to pay the
Exercise Price; or

 

(d)               delivering to the Company previously owned and unencumbered
shares of Common Stock.

 

The Company has the right to withhold from any compensation paid to a
Participant.

 

4.4              Issuance of Shares. Provided that the notice of exercise and
payment are in form and substance satisfactory to the Committee or the Board in
accordance with Section 3 of the Plan, the Company shall issue the shares of
Common Stock registered in the name of the Participant, the Participant’s
authorized assignee, or the Participant’s legal representative which shall be
evidenced by stock certificates representing the shares with the appropriate
legends affixed thereto, appropriate entry on the books of the Company or of a
duly authorized transfer agent, or other appropriate means as determined by the
Company.

 

5.             No Right to Continued Service; No Rights as Stockholder. Neither
the Plan nor this Agreement shall confer upon the Participant any right to be
retained in any position, as an Employee, Consultant or Director of the Company.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company to terminate the Participant’s Continuous Service at
any time, with or without Cause. The Participant shall not have any rights as a
stockholder with respect to any shares of Common Stock subject to the Option
unless and until certificates representing the shares have been issued by the
Company to the holder of such shares, or the shares have otherwise been recorded
on the books of the Company or of a duly authorized transfer agent as owned by
such holder.

 

6.             Transferability. The Option may be transferred to a Permitted
Transferee upon written approval by the Committee.

 

7.             Change in Control.

 

7.1              Acceleration of Vesting. In connection with a Change in
Control, the Option shall become exercisable as set forth in the vesting
schedule above.

 

7.2              Cash-out. In the event of a Change in Control, the Committee
may, in its discretion and upon at least ten (10) days’ advance notice to the
Participant, cancel the Option and pay to the Participant the value of the
Option in accordance with the Plan. Notwithstanding the foregoing, if at the
time of a Change in Control the Exercise Price of the Option equals or exceeds
the price paid for a share of Common Stock in connection with the Change in
Control, the Committee may cancel the Option without the payment of
consideration therefor.

 

8.             Adjustments. The shares of Common Stock subject to the Option may
be adjusted or terminated in any manner as contemplated by Section 14 of the
Plan.

 



4

 

 

9.             Tax Liability and Withholding.

 

9.1              Notwithstanding any action the Company takes with respect to
any or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Participant’s responsibility and the Company (a) makes
no representation or undertakings regarding the treatment of any Tax-Related
Items in connection with the grant, vesting, or exercise of the Option or the
subsequent sale of any shares acquired on exercise; and (b) does not commit to
structure the Option to reduce or eliminate the Participant’s liability for
Tax-Related Items.

 

9.2              If Participant is subject to Tax-Related Items in the United
States and sells or otherwise disposes of any of the Option Shares acquired
pursuant to an ISO on or before the later of (i) two years after the grant date,
or (ii) one year after the exercise date, Participant will immediately notify
the Company in writing of such disposition. Participant agrees that he or she
may be subject to income tax withholding by the Company on the compensation
income recognized from such early disposition of Option Shares under an ISO by
payment in cash or out any wages or other cash compensation paid to Participant
by the Company or any Affiliate.

 

10.         Restrictive Covenants.

 

10.1          Non-Disclosure of Confidential Information.

 

(a)               The term “Confidential Information,” as used in this
Agreement, shall mean any and all information (in whatever form and whether or
not expressly designated as confidential) relating directly or indirectly to the
respective businesses, operations, financial affairs, assets or technology of
the Company and any of its subsidiaries (collectively, the “Companies”)
including, but not limited to, marketing and financial information, personnel,
sales and statistical data, plans for future development, computer programs,
information and knowledge pertaining to the products and services offered,
inventions, innovations, designs, ideas, recipes, formulas, manufacturing
processes, trade secrets, technical data, computer source codes, software,
proprietary information, construction, advertising, manufacturing, distribution
and sales methods and systems, pricing, sales and profit figures, customer and
client lists, and relationships with customers, clients, suppliers, distributors
and others who have business dealings with any of the Companies and information
with respect to various ingredients, formulas, manufacturing processes,
techniques, procedures, processes and methods. Confidential Information also
includes information received by the Participant from third parties in
connection with the Participant’s employment by any of the Companies subject to
an obligation to maintain the confidentiality of such information. Confidential
Information does not include information which (a) becomes generally known to
and available for use by the public other than as a result of Participant’s
violation of this Agreement; (b) is or becomes generally available within the
relevant business or industry other than as a result of Participant’s violation
of this Agreement; or (c) is or becomes available to Participant on a
non-confidential basis from a source other than the Companies, which source is
not known by Participant, after reasonable inquiry, to be subject to a
contractual or fiduciary obligation of secrecy to the Companies.

 



5

 

 

(b)               The Participant acknowledges and agrees that all Confidential
Information known or obtained by the Participant, whether before or after the
Grant Date and regardless of whether the Participant participated in the
discovery or development of such Confidential Information, is the property of
the Company. Except as expressly authorized in writing by the Company or as
necessary to perform the Participant’s services while an employee of the
Company, the Participant agrees that the Participant will not, during or after
the Participant’s employment with any of the Companies, for any reason, directly
or indirectly, duplicate, use, make available, sell, misappropriate, exploit,
remove, copy or disclose to any Person Confidential Information, unless such
information is required to be produced by the Participant under order of a court
of competent jurisdiction or a valid administrative or congressional subpoena;
provided, however, that upon receipt of any such order or subpoena, the
Participant shall promptly notify the Company and shall provide the Company with
an opportunity at its cost and expense to contest the propriety of such order or
subpoena or restrict or condition the disclosure of such Confidential
Information or to arrange for appropriate safeguards against any further
disclosure by the court or administrative or other body seeking to compel
disclosure of such Confidential Information.

 

10.2          [Assignment of Inventions. 2

 

(a)               The Participant acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, works of authorship and other work
product, whether patentable or unpatentable, (i) that are reduced to practice,
created, invented, designed, developed, contributed to, or improved with the use
of any of the Companies’ resources and/or within the scope of the Participant’s
duties to the Companies or that relate to the business, operations or actual or
demonstrably anticipated research or development of the Companies, and that are
made or conceived by the Participant, solely or jointly with others, during the
Participant’s employment by any of the Companies; or (ii) suggested by any work
that the Participant performs in connection with any of the Companies, either
while performing the Participant’s duties to the Companies or on the
Participant’s own time, will belong exclusively to the Companies (or their
designees), whether or not patent or other applications for intellectual
property protection are filed thereon (the “Inventions”). The Participant will
keep full and complete written records (the “Records”), in the manner prescribed
by the Companies, of all Inventions, and will promptly disclose all Inventions
completely and in writing to the Companies. The Records are the sole and
exclusive property of the Companies, and the Participant will surrender them
upon termination of employment, or upon any of the Companies’ request. The
Participant irrevocably conveys, transfers and assigns to the Companies the
Inventions and all patents or other intellectual property rights that may issue
thereon in any and all countries, whether during or subsequent to the
Participant’s employment by any of the Companies, together with the right to
file, in the Participant’s name or in the name of any of the Companies (or their
designees), applications for patents and equivalent rights (the “Applications”).
The Participant will, at any time during and subsequent to employment by or
service to any of the Companies, make such applications, sign such papers, take
all rightful oaths, and perform all other acts as may be requested from time to
time by any of the Companies to perfect, record, enforce, protect, patent or
register the Companies’ rights in the Inventions, all without additional
compensation to the Participant from the Companies. The Participant will also
execute assignments to the Companies (or their designees) of the Applications,
and give the Companies and their attorneys all reasonable assistance (including
the giving of testimony) to obtain the Inventions for the Companies’ benefit.

 



 

 

2 Note to Draft: Include for Employee-Participants only.

 



6

 

 

(b)               In addition, the Inventions are deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Companies, and the Participant agrees that the Companies are the sole owners of
the Inventions and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Participant. If the Inventions, or any portion
thereof, are deemed not to be Work for Hire, or the rights in such Inventions do
not otherwise automatically vest in the Companies, the Participant hereby
irrevocably conveys, transfers and assigns to the Companies all rights, in all
media now known or hereinafter devised, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Participant’s right, title and interest in the copyrights (and all renewals,
revivals and extensions thereof) to the Inventions, including, without
limitation, all rights of any kind or any nature now or hereafter recognized,
including, without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and all rights to sue at law or in equity for any
infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, before the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Participant hereby waives any so-called “moral rights” with
respect to the Inventions. To the extent that the Participant has any rights in
the results and proceeds of the Participant’s service to the Companies that
cannot be assigned in the manner described herein, the Participant agrees to
unconditionally waive the enforcement of such rights. The Participant hereby
waives any and all currently existing and future monetary rights in and to the
Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Participant’s benefit by virtue of the Participant being
an employee of or other service provider to any of the Companies.]

 

10.3          Return of Companies’ Property and Companies’ Information. The
Participant agrees to return, promptly following the termination of the
Participant’s employment with any of the Companies, or earlier if directed by
any of the Companies, any and all of the Companies’ property in the
Participant’s possession, as well as any and all records, files, correspondence,
reports and computer disks relating to any of the Companies’ operations,
products and potential products, marketing, research and development, production
and general business plans, customer information, accounting and financial
information, distribution, sales, and confidential cost and price
characteristics and policies in the Participant’s possession (including on any
personal computer).

 



7

 

 

10.4          Nothing in this Agreement is intended to conflict with the
whistleblower provisions of any United States federal, state or local law or
regulation, including but not limited to Rule 21F-17 of the Securities Exchange
Act of 1934 or § 1833(b) of the Defend Trade Secrets Act of 2016. Accordingly,
notwithstanding anything to the contrary herein, nothing in this Agreement shall
prohibit the Participant from reporting possible violations of United States
federal, state or local law or regulation to any United States federal, state or
local governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or to an attorney, or from making other disclosures that are
protected under the whistleblower provisions of federal law or regulation, or
from disclosing trade secrets and other confidential information in the course
of such reporting; provided, that the Participant uses the Participant’s
reasonable best efforts to (a) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity and (b) requests that such agency or entity treat such information as
confidential. The Participant does not need the prior authorization from the
Company to make any such reports or disclosures and is not required to notify
the Company that it has made such reports or disclosures. In addition, the
Participant has the right to disclose trade secrets and other confidential
information in a document filed in a lawsuit or other proceeding; provided, that
the filing is made under seal and protected from public disclosure.

 

10.5          In consideration of the Option, the Participant agrees and
covenants not to:

 

(a)               3[During the entire period of the Participant’s employment
with any of the Companies and for a period of six (6) months following the
termination of the Participant’s employment for any reason, the Participant
shall not, directly or indirectly, for the Participant’s own account, or on
behalf of, or together with, any other Person (other than on behalf of the
Companies) anywhere in any state of the United States or the District of
Columbia:

 

(i)                 own, manage, operate, control, finance or participate in the
ownership, management, operation, control or financing of, render financial
assistance to, be connected as an officer, director, stockholder, employee,
partner, member, manager, principal, agent, representative, consultant or
otherwise with, use or permit the Participant’s name to be used in connection
with, or develop products or services for, any Competing Business. “Competing
Business” means any business which is engaged in the development, manufacture,
distribution, marketing or sale of snack foods; notwithstanding the foregoing,
it shall not be a breach of this Section 10.5(a)(i) for the Participant to own a
passive investment of less than one percent (1%) of a class of stock of a
publicly held company that is traded on a national securities exchange or in the
over the counter market;

 



 

 

3 Note to Draft: Include for Employee-Participants only.

 



8

 

 

(ii)              contact, solicit, induce or attempt to contact, solicit or
induce any Person who is or was, within the one-year period prior to termination
of the Participant’s employment with the Companies, a customer, supplier or
agent of any of the Companies or with which any of the Companies or the
Participant had contact during the Participant’s employment with any of the
Companies, to terminate their relationship with any of the Companies, or do any
act which may interfere with or result in the impairment of the relationship,
including any reduction in sales or purchases, between any of the Companies and
such customers, suppliers or agents; or

 

(iii)            hire any Person who is or was, within the one-year period prior
to termination of the Participant’s employment with any of the Companies, an
employee of any of the Companies; or contact, solicit, induce or attempt to
contact, solicit or induce any Person who is or was, within the one-year period
prior to termination of the Participant’s employment with the Companies, an
employee of any of the Companies for the purpose of seeking to have such Person
terminate his or her employment or engagement with any of the Companies.

 

For the avoidance of doubt, nothing in this Section 10.5(a) shall limit or
reduce the period for any similar covenant set forth in any other agreement,
arrangement, or other document between the Company and the Participant.]

 

(b)               4[The Participant will not, at any time, make any statement
that is intended to disparage (i) any of the Companies or any of their
businesses, products, services, directors or officers or (ii) Michael Rice, the
spouse and lineal descendants (whether natural or adopted) of Michael Rice or
any spouse of any lineal descendants of Michael Rice.]

 

10.6          Acknowledgments by the Participant. The Participant acknowledges
and agrees that: (a) the Participant has occupied or will occupy a position of
trust and confidence with the Companies and has or will become familiar with
Confidential Information; (b) the Confidential Information is of unique, very
substantial and immeasurable value to the Companies; (c) the Company has
required that the Participant make the covenants set forth in this Section 10 as
a condition to the execution by the Company of this Agreement; (d) the
provisions of this Section 10 are reasonable with respect to duration,
geographic area and scope and necessary to protect and preserve the goodwill and
ongoing business value of the Companies, and will not, individually or in the
aggregate, prevent the Participant from obtaining other suitable employment
during the period in which the Participant is bound by such provisions; (e) the
scope of the business of the Companies is independent of location (such that it
is not practical to limit the restrictions contained in this Section 10 to a
specified county, city or part thereof); (f) the Companies would be irreparably
damaged if the Participant were to breach the covenants set forth in this
Section 10; and (g) the potential benefits to the Participant available under
this Agreement are sufficient to compensate the Participant fully and adequately
for agreeing to the terms and restrictions of this Agreement.

 



 

 

4 NTD: Duration of non-disparagement to be unlimited for ELT and three years for
EOT and other employee Participants.

 



9

 

 

10.7          If a court holds that the duration, scope, or area restrictions
stated herein are unreasonable, the parties agree that the court shall be
allowed and directed to revise the restrictions to cover the maximum reasonable
period, scope and area permitted by law.

 

10.8          If the Committee determines in good faith that the Participant has
breached or threatened to breach any of the covenants contained in this Section
10:

 

(a)               any unvested or vested but unexercised portion of the Option
shall be immediately forfeited effective as of the date of such breach, unless
sooner terminated by operation of another term or condition of this Agreement or
the Plan, and the Participant shall deliver to the Company (or take all steps
necessary to effectuate the delivery of), no later than five (5) days following
such determination, any shares of Common Stock issued upon the exercise of the
Participant’s Option and any proceeds resulting from the sale or other
disposition (including to the Company) of shares of Common Stock issued upon
exercise of the Participant’s Option; and

 

(b)               the Participant hereby consents and agrees that the Company
shall be entitled to seek, in addition to other available remedies, a temporary
or permanent injunction or other equitable relief against such breach or
threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall be in addition to, not in
lieu of, legal remedies, monetary damages or other available forms of relief.
Each of the Companies not party to this Agreement is intended to be third-party
beneficiaries of the provisions of this Section 10, and such provisions may be
enforced by each of them in accordance with the terms hereof in respect of the
rights granted to each such entity hereunder.

 

11.         Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Common Stock may be listed. No shares of Common
Stock shall be issued or transferred pursuant to this Option unless and until
any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

12.         Notices. All notices, demands and other communications to be given
or delivered under this Agreement shall be in writing and shall be deemed to
have been given (a) when personally delivered (or, if delivery is refused, upon
presentment) or received by email (with confirmation of transmission) prior to
5:00 p.m. eastern time on a business day and, if otherwise, on the next business
day, (b) one (1) business day following sending by reputable overnight express
courier (charges prepaid), or (c) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified in writing pursuant to the provisions of this Section 12,
notices, demands and other communications shall be sent to the addresses
indicated on the signature page to this Agreement.

 



10

 

 

13.         Governing Law Jurisdiction; Costs. The law of the State of Delaware
shall govern (a) all claims or matters related to or arising from this Agreement
(including any tort or non-contractual claims) and (b) any questions concerning
the construction, interpretation, validity and enforcement of this Agreement,
without giving effect to any choice-of-law or conflict-of-law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the Law of any jurisdiction other than the State
of Delaware. The Participant hereby agrees to submit to personal jurisdiction of
said courts, and waives any right to challenge venue or claim that it is an
inconvenient forum. The Participant will reimburse the Company for all court
costs and reasonable attorneys’ fees incurred in connection with any action the
Company brings for a breach or threatened breach by the Participant of any
covenants contained in this Agreement if (i) the Participant challenges the
reasonableness or enforceability of such covenants or (ii) the Company is the
prevailing party in such action.

 

14.         Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

15.         Options Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s stockholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

16.         Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Company and its successors and
assigns. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the Person(s) to whom the Option
may be transferred by will or the laws of descent or distribution.

 

17.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by
or invalid, illegal or unenforceable under applicable Law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid, or unenforceable provision as may be possible.

 

18.         Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Option in this Agreement does not create any contractual right
or other right to receive any Options or other Awards in the future. Future
Awards, if any, will be at the sole discretion of the Company. Any amendment,
modification, or termination of the Plan shall not constitute a change or
impairment of the terms and conditions of the Participant's employment with the
Company.

 



11

 

 

19.         Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant’s material rights
under this Agreement without the Participant’s consent. The failure of the
Company or Committee to enforce at any time any provision of this Agreement will
in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

20.         Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

 

21.         No Impact on Other Benefits. The value of the Participant’s Option
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

 

22.         Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, job title and other
job-related information, tax information, the number of Company shares held or
sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding (“Data”). The Participant acknowledges, understands and agrees that
Data may be transferred to third parties, which will assist the Company with the
implementation, administration and management of the Plan.

 

23.         Counterparts. This Agreement may be executed and delivered in one or
more counterparts and by fax, email or other electronic transmission, each of
which shall be deemed an original and all of which shall be considered one and
the same agreement. No party shall raise the use of a fax machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine or email as a
defense to the formation or enforceability of this Agreement and each party
forever waives any such defense.

 



12

 

 

24.         Acceptance. The Participant hereby acknowledges receipt of a copy of
the Plan and this Agreement. The Participant has read and understands the terms
and provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that the Participant has been advised to consult a
tax advisor prior to such exercise or disposition.

 

25.         Consent to Electronic Delivery of All Plan Documents and
Disclosures. By Participant’s acceptance of this Agreement (whether in writing
or electronically), Participant and the Company agree that the Options are
granted under and governed by the terms and conditions of the Plan and this
Agreement. Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan and
this Agreement. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Plan and this Agreement. Participant further agrees to notify
the Company upon any change in Participant’s residence address. By acceptance of
the Options, Participant agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company and consents to the electronic delivery of this
Agreement, the Plan, account statements, Plan prospectuses required by the SEC,
U.S. financial reports of the Company, and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Options and current or future participation in the Plan.
Electronic delivery may include the delivery of a link to the Company intranet
or the internet site of a third party involved in administering the Plan, the
delivery of documents via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail to Stock Administration. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail to Stock Administration.

 

26.         Complete Agreement. This Agreement and the Plan and the other
documents referred to herein and therein embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

27.         No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

*     *     *     *     *

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

Company:   Participant:       UTZ BRANDS, INC.   [Participant Name]       By:  
    Name:       Title:             Address     Address:             ]

 



14

